Case 19-11702-BLS   Doc 4-5   Filed 07/30/19   Page 1 of 77
                       Exhibit E

            Restructuring Support Agreement
              Case 19-11702-BLS          Doc 4-5       Filed 07/30/19   Page 2 of 77
Weil, Gotshal & Manges (London) LLP
110 Fetter Lane
London EC4A 1AY
+44 20 7903 1000 main tel
+44 20 7903 0990 main fax
weil.com



                                                                          EXECUTION VERSION



                                            21 May 2019


                            RESTRUCTURING SUPPORT AGREEMENT


                                               between


                                SYNCREON GROUP HOLDINGS B.V.
                                       as the Company


                                      SYNCREON GROUP B.V.
                                        as the Borrower/Issuer


                                THE ORIGINAL GROUP COMPANIES
                                       as Company Parties


                          THE ORIGINAL PARTICIPATING CREDITORS
                                   as Participating Creditors


                                        CERTAIN ENTITIES
                                        as Shareholder Parties


                                                 and


                                 LUCID ISSUER SERVICES LIMITED
                                        as Information Agent
                 Case 19-11702-BLS                           Doc 4-5             Filed 07/30/19                   Page 3 of 77



                                                         TABLE OF CONTENTS

                                                                                                                                                 Page No.

1        INTERPRETATION ........................................................................................................................1
2        EFFECTIVENESS..........................................................................................................................17
3        PARTIES’ RIGHTS AND OBLIGATIONS ..................................................................................19
4        GENERAL UNDERTAKINGS .....................................................................................................20
5        PARTICIPATING CREDITOR PERMITTED TRANSFERS ......................................................33
6        LIMITATIONS...............................................................................................................................35
7        THE INFORMATION AGENT .....................................................................................................37
8        TERMINATION.............................................................................................................................37
9        REPRESENTATIONS AND WARRANTIES ..............................................................................44
10       SPECIFIC PERFORMANCE.........................................................................................................45
11       CONFIDENTIALITY ....................................................................................................................46
12       PUBLICITY....................................................................................................................................47
13       AMENDMENTS ............................................................................................................................47
14       TAX ................................................................................................................................................48
15       REMEDIES AND WAIVERS........................................................................................................49
16       RESERVATION OF RIGHTS .......................................................................................................49
17       MISCELLANEOUS .......................................................................................................................49
18       NOTICES........................................................................................................................................50
19       GOVERNING LAW AND JURISDICTION.................................................................................50
20       AGENT FOR SERVICE OF PROCESS ........................................................................................50
SCHEDULE 1 ORIGINAL GROUP COMPANIES ...................................................................................52
SCHEDULE 2 CREDITOR ACCESSION DEED ......................................................................................53
SCHEDULE 3 SUB-PARTICIPANT ACCESSION DEED .......................................................................54
SCHEDULE 4 GROUP COMPANY ACCESSION DEED........................................................................56
SCHEDULE 5 RESTRUCTURING TERM SHEET...................................................................................57
            Case 19-11702-BLS            Doc 4-5        Filed 07/30/19       Page 4 of 77



THIS RESTRUCTURING SUPPORT AGREEMENT (including the Schedules annexed hereto,
this “Agreement”) is made as of 21 May 2019 among the following parties:

(1)    SYNCREON GROUP HOLDINGS B.V., a private limited company (besloten vennootschap met
       beperkte aansprakelijkheid) incorporated under the laws of the Netherlands, with its official seat in
       Amsterdam, the Netherlands, registered with the Dutch commercial register under number
       58621008 and with its official address at Athenastraat 6, 5047RK Tilburg (the “Company”);

(2)    SYNCREON GROUP B.V., a private limited company (besloten vennootschap met beperkte
       aansprakelijkheid) incorporated under the laws of the Netherlands, with its official seat in
       Amsterdam, the Netherlands, registered with the Dutch commercial register under number
       58623701 and with its official address at Athenastraat 6, 5047RK Tilburg (the “Borrower/Issuer”);

(3)    THE COMPANIES LISTED IN SCHEDULE 1 (ORIGINAL GROUP COMPANIES) (the
       “Original Group Companies”);

(4)    THE CREDITORS that have signed this Agreement as of the date hereof, in their respective
       capacities as Participating Liquidity Facility Lenders, Participating PCF Lenders and/or
       Participating Noteholders (as each is defined herein), as applicable, as set forth in the applicable
       signature pages hereto (the “Original Participating Creditors”);

(5)    (A) SYNCREON GLOBAL HOLDINGS LIMITED, SYNCREON INTERMEDIATE
       GLOBAL HOLDINGS LIMITED, SYNCREON CAYFINANCE LIMITED, SYNCREON
       NETHERLANDS A B.V. AND SYNCREON GLOBAL S.À R.L., in their capacity as direct or
       indirect holders of equity interests in, or sister companies of, the Company; and (B) HORIZON
       SUPER HOLDINGS L.P. (CAYMAN), GENNX360 SYNCREON INVESTORS, LLC,
       BRIAN J.P. ENRIGHT AND THE WYCHWOOD TRUST, in their capacity as direct or indirect
       holders of equity interests in syncreon Global Holdings Limited (collectively, (A) and (B), the
       “Shareholder Parties”); and

(6)    LUCID ISSUER SERVICES LIMITED (the “Information Agent”).

WHEREAS

(A)    In light of the current financial position of the Group, the Company and a substantial number of its
       stakeholders, including the Original Participating Creditors and the Shareholder Parties, have been
       engaged in negotiations with the objective of reaching an agreement for the financial restructuring
       of the Group.

(B)    The Parties have agreed in principle to the terms of a financial restructuring of the Group on the
       terms set out in this Agreement.

THE PARTIES, in consideration for the mutual undertakings provided by each of the other Parties
hereto, AGREE AS FOLLOWS:

1      INTERPRETATION

1.1    Definitions

       In this Agreement the following words and expressions and abbreviations have the following
       meanings, unless the context otherwise requires (provided that capitalized terms used but not
       defined in this Clause 1.1 (Definitions) shall have the meaning given to them in the Restructuring
       Term Sheet):

       “ABL Commitment Letter” means a commitment letter and related term sheet in respect of the
       provision of the New ABL Credit Facility;


                                                    1
     Case 19-11702-BLS             Doc 4-5        Filed 07/30/19       Page 5 of 77



“ABL Credit Agreement” means that certain credit agreement originally dated as of 9 March 2018
among syncreon Financing Ltd., as borrower, the ABL Lenders and Wells Fargo Bank, N.A., as
administrative and collateral agent, relating to a secured receivables facility;

“ABL Lender” means each “Lender” under and as defined in the ABL Credit Agreement;

“Acceded Voting Sub-Participant” means any sub-participant of any Locked-up Bank Debt that
is the subject of a Voting Sub-Participation which has acceded to this Agreement as a Participating
Lender by executing a Sub-Participant Accession Deed in accordance with Clause 2.3 (Sub-
Participant Accession);

“Accession Deed” means a Creditor Accession Deed, a Sub-Participant Accession Deed or a Group
Company Accession Deed;

“Ad Hoc Group” means collectively, the ad hoc group of Liquidity Facility Lenders and PCF
Lenders represented by the Ad Hoc Group Advisers, from time to time;

“Ad Hoc Group Advisers” means Evercore Group L.L.C. and Jones Day, as financial advisers and
legal advisers, respectively, to the Ad Hoc Group, and such other professional advisers as the Ad
Hoc Group has retained or may reasonably retain in connection with the Restructuring from time to
time;

“Additional Group Company” means each Affiliate of the Company that becomes a Party as a
Group Company after the date of this Agreement in accordance with Clause 2.4 (Group Company
Accession);

“Additional Participating Creditor” means any Creditor (or any fund or other entity advising or
managing a Creditor that is acting on behalf of that Creditor) that becomes a Party as a Participating
Creditor after the date of this Agreement in accordance with Clause 2.2 (Creditor Accession);

“Additional Participating Lender” means any Participating Lender (or any fund or other entity
advising or managing a Participating Lender that is acting on behalf of that Participating Lender)
that becomes a Party as a Participating Lender after the date of this Agreement in accordance with
Clause 2.2 (Creditor Accession) or Clause 2.3 (Sub-Participant Accession);

“Adviser” means each of the Ad Hoc Group Advisers and the HoldCo Advisers;

“Affiliate” means with respect to a person, any other person who, directly or indirectly, is in control
of, or controlled by, or is under common control with, such person and for the purposes of this
definition, “control” shall mean the power, direct or indirect, to (a) vote on more than 50 percent of
the securities having ordinary voting power for the election of directors of such person, or (b) direct
or cause the direction of the management and policies of such person whether by contract or
otherwise; provided that for purposes of this Agreement, none of the Group, including the
Borrower/Issuer, shall be or be deemed to be an Affiliate of the HoldCo Group Parties, the other
Shareholder Parties or other affiliates of the Shareholder Parties;

“Aggregate Locked-up Debt” means the Aggregate Locked-up Notes or the Aggregate Locked-up
PCF Debt, as applicable;

“Aggregate Locked-up Liquidity Facility Debt” means, as of any date of calculation, the
aggregate outstanding principal amount of Locked-up Liquidity Facility Debt as of such date;

“Aggregate Locked-up Notes” means, as of any date of calculation, the aggregate outstanding
principal amount of Locked-up Notes as of such date;

“Aggregate Locked-up PCF Debt” means, as of any date of calculation, the aggregate outstanding
principal amount of Locked-up PCF Debt as of such date;

                                              2
      Case 19-11702-BLS           Doc 4-5       Filed 07/30/19      Page 6 of 77



“Agreement” has the meaning given to it in the preamble to this Agreement;

“Allocations Spreadsheet and Funds Flow” means the allocations spreadsheet and funds flow
documenting, among other distributions and payments, the distribution of the new debt and equity
instruments to the Liquidity Facility Lenders, PCF Lenders and Noteholders, the payment of the
Evidenced Restructuring Effective Date Adviser Fees and the funding and application of the New
Money Commitment in accordance with the Restructuring Term Sheet;

“Alternative Restructuring” has the meaning given to it in Clause 4.2(c)(iii);

“Amendment Agreement to the Liquidity Facility Agreement” means an amendment agreement
in respect of the Additional Liquidity Facility Amount in form and substance consistent in all
material respects with the Restructuring Term Sheet;

“Amendment Agreement to the Parent Credit Facility Agreement” means an amendment
agreement to the Parent Credit Facility Agreement in form and substance consistent in all material
respects with the Restructuring Term Sheet and as required to effectuate the Amendment Agreement
to the Liquidity Facility Agreement;

“Authorization” means any authorization, consent, approval, resolution, license, exemption, filing,
notification, notarization or registration;

“Backstop Agreement” means a backstop agreement in respect of, among other things, the
commitment of certain members of the Ad Hoc Group, as backstop parties, to backstop 100% of the
New Money Commitment;

“Bank Debt” means any Liquidity Facility Debt or any PCF Debt;

“Bank Debt Beneficial Owner” means, with respect to any Locked-up Bank Debt or other Bank
Debt:

(a)     the lender of record in respect of such Locked-Up Bank Debt or other Bank Debt; or

(b)     to the extent that the relevant lender of record has granted a Voting Sub-Participation in
        respect of such Locked-Up Bank Debt and the relevant sub-participant has become an
        Acceded Voting Sub-Participant, the relevant Acceded Voting Sub-Participant;

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended
from time to time;

“Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware;

“Beneficial Owner” means a Bank Debt Beneficial Owner or a Notes Beneficial Owner, as
applicable;

“Borrower/Issuer” has the meaning given to it in the preamble to this Agreement;

“Borrower/Issuer Scheme” means any scheme of arrangement under part 26 of the Companies Act
to be proposed by the Borrower/Issuer as a means of implementing all or part of the Restructuring;

“Business Day” means a day (other than a Saturday or a Sunday) on which banks are open for
general business in London, Amsterdam and New York;

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List);

“Canadian Proceedings” means any recognition proceedings pursuant to part IV of the
Companies’ Creditors Arrangement Act, R.S.C. 1985, c, C-36 as amended to be commenced by the

                                            3
     Case 19-11702-BLS              Doc 4-5        Filed 07/30/19        Page 7 of 77



Scheme Companies, each in its capacity as foreign representative, as a means of seeking recognition
of the Schemes;

“Canadian Proceedings Documentation” means all documents to be filed with the Canadian Court
in the Canadian Proceedings in connection with the recognition of the Schemes;

“Canadian Recognition Order” means, in respect of the Schemes, a recognition order from the
Canadian Court entered in the Canadian Proceedings;

“CayCo” means syncreon CayFinance Limited;

“Chapter 15 Order” means, in respect of the UK Guarantor Scheme, a recognition order from the
Bankruptcy Court entered in the U.S. Proceedings;

“Cleansing Material” shall have the meaning ascribed to such term in the Confidentiality
Agreements;

“Companies Act” means the Companies Act 2006;

“Company” has the meaning given to it in the preamble to this Agreement;

“Company Party” means each of the Company, the Borrower/Issuer and the Group Companies;

“Conditions Precedent” means the Company has paid (or caused to be paid) in full in cash all
Evidenced Effective Time Adviser Fees in respect of which the Company has received applicable
invoices at least three (3) Business Days prior to the Effective Time;

“Confidential Information” means the contents of this Agreement, the identity of any Participating
Creditor and the amount of Debt held by any Participating Creditor, except to the extent such
information is or becomes public information other than as a direct or indirect result of any breach
of Clause 11 (Confidentiality);

“Confidentiality Agreements” means the confidentiality agreements entered into by and between
any Company Party and any Participating Creditor;

“Connected Persons” means with respect to a person, its current and former (a) Affiliates;
(b) Related Entities; (c) partners, directors, officers, employees, legal and other professional
advisers (including auditors), agents, co-investors, potential or existing financing sources and
representatives; and (d) its Affiliates' or its Related Entities' current and former partners, directors,
officers, employees, legal and other professional advisers (including auditors), agents, co-investors,
potential or existing financing sources and representatives;

“Contractual Guarantee Release Steps” means, collectively, the Required Release Amendments,
the PCF Guarantee Release and the Indenture Release;

“Court” means the High Court of Justice of England and Wales;

“Creditor” means any Liquidity Facility Lender, any PCF Lender or any Noteholder;

“Creditor Accession Deed” means a deed substantially in the form set out in Schedule 2 (Creditor
Accession Deed);

“Debt” means any Bank Debt or any Notes;

“Default” means a default under and as defined in the Liquidity Facility Agreement, the Parent
Credit Facility Agreement and/or the Notes Indenture, as applicable;


                                               4
      Case 19-11702-BLS           Doc 4-5        Filed 07/30/19       Page 8 of 77



“Depository” means the Depository Trust Company Corporation and Cede & Co. as its nominee as
the Notes Registered Holder (as defined in the Notes Indenture);

“Effective Time” has the meaning given to that term in Clause 2.1(a) (Effective Time);

“Enforcement Action” means:

(a)     any step towards the acceleration of any payment of any Bank Debt or any Notes or any
        other indebtedness of the Company or any other member of the Group, including the
        making of any declaration that any Bank Debt or any Notes or any such other indebtedness
        is immediately due and payable or due and payable on demand;

(b)     the exercise of any right of set-off, account combination or payment netting against the
        Company or any other member of the Group;

(c)     any action of any kind to recover or demand cash cover in respect of all or any part of
        indebtedness owed by any member of the Group;

(d)     the taking of any steps to enforce or require the enforcement of any guarantee, mortgage,
        charge, pledge, lien or other security interest or any other agreement or arrangement having
        a similar effect granted by the Company or any other member of the Group or granted by
        any other person as security or credit support for an obligation of the Company, the
        Borrower/Issuer or any other Company Party;

(e)     any action of any kind to sue, claim or institute or continue legal process (including legal
        proceedings, execution, distress and diligence) against any member of the Group;

(f)     any action of any kind to designate an early termination date under any document
        evidencing a derivative transaction or terminate, or close out any transaction under any
        document evidencing a derivative transaction, prior to its stated maturity, or demand
        payment of any amount which would become payable on or following an early termination
        date or any such termination or close-out; and

(g)     the petitioning, applying for, voting for or taking of any step towards or in connection with
        any Insolvency Proceeding in respect of the Company or any other member of the Group;

“English Law and Jurisdiction Amendments” has the meaning given to it in Clause 4.3(a)(i)
(Additional Company Party Undertakings);

“Event of Default” means an Event of Default under and as defined in the Liquidity Facility
Agreement, the Parent Credit Facility Agreement and/or the Notes Indenture, as applicable;

“Evidenced Adviser Fees” means, collectively, the Evidenced Effective Time Adviser Fees and
the Evidenced Restructuring Effective Date Adviser Fees;

“Evidenced Effective Time Adviser Fees” means:

(a)     all reasonable and documented fees and expenses incurred by the Advisers in accordance
        with the engagement or reimbursement agreements executed among the Company and the
        Advisers prior to the Effective Time or as otherwise provided in the Restructuring Term
        Sheet (excluding “success” or “transaction” fees), as evidenced by invoices delivered to the
        Company and addressed to the Ad Hoc Group or the HoldCo Group Parties, as applicable,
        which shall contain time entries corresponding to the incurred fees thereunder (it being
        understood and agreed that such time entries may be redacted or modified to delete any
        information that may be subject to attorney-client-privilege, attorney-work product, joint
        defence or any other applicable doctrine of privilege or confidentiality); and


                                             5
      Case 19-11702-BLS           Doc 4-5        Filed 07/30/19       Page 9 of 77



(b)     reasonable estimates of fees and expenses to be incurred by such Advisers on or after the
        date of delivery of such invoices through and including the Effective Time;

“Evidenced Restructuring Effective Date Adviser Fees” means:

(a)     all reasonable and documented fees and expenses (including without limitation “success” or
        “transaction” fees of the applicable Advisers) incurred by the Advisers and the Information
        Agent in accordance with the engagement or reimbursement agreements executed among
        the Company and the Advisers or the Information Agent, as applicable, prior to the
        Restructuring Effective Date or as otherwise provided in the Restructuring Term Sheet, as
        evidenced by invoices delivered to the Company and addressed to the Ad Hoc Group or the
        HoldCo Group Parties, as applicable, which shall contain time entries corresponding to the
        incurred fees thereunder (it being understood and agreed that such time entries may be
        redacted or modified to delete any information that may be subject to attorney-client-
        privilege, attorney-work product, joint defence or any other applicable doctrine of privilege
        or confidentiality); and

(b)     reasonable estimates of fees and expenses to be incurred by such Advisers and the
        Information Agent on or after the date of delivery of such invoice until the Restructuring
        Effective Date;

“Existing Finance Documents” means each of the Liquidity Facility Agreement and the Loan
Documents (as defined in the Liquidity Facility Agreement), the Parent Credit Facility Agreement
and the Loan Documents (as defined in the Parent Credit Facility Agreement) and the Notes
Indenture, the Notes issued in connection therewith and the guarantees and credit support documents
therefor;

“Explanatory Statement” means the explanatory statement required to be provided to the Scheme
Creditors, together with the Scheme Document, pursuant to section 897 of the Companies Act;

“Global Note” means a global note representing any of the Notes;

“Group” means the Company and each of its subsidiaries from time to time;

“Group Company” means each Original Group Company and each Additional Group Company;

“Group Company Accession Deed” means a deed substantially in the form set out in Schedule 4
(Group Company Accession Deed);

“HoldCo Advisers” means Houlihan Lokey Capital, Inc., Simpson Thacher & Bartlett LLP, Akin
Gump LLP (being the London office partnership only), solely with respect to English law issues in
connection with the Schemes, and one local counsel in each of the Cayman Islands, Delaware
(United States) and Canada, as financial advisers and legal advisers, as applicable, to the HoldCo
Group Parties in respect of the Restructuring;

“HoldCo Group Parties” mean together syncreon Global Holdings Limited, syncreon Intermediate
Global Holdings Limited, CayCo, syncreon Netherlands A B.V., syncreon Global S.À R.L.;

“Holding Period Trust Deed” means the agreement to be entered into by the Company and/or the
Borrower/Issuer and a party to be engaged by or on behalf of the Company as the holding period
trustee in respect of, among other things, any Reorganized syncreon Equity or Warrants, in
accordance with the terms of the Restructuring Implementation Deed;

“Indenture Release” has the meaning given to it in Clause 4.3(a)(iii)(C);

“Individual Participating Party Termination Date” means, with respect to an individual
Participating Creditor whose obligations under this Agreement are terminated in accordance with

                                             6
      Case 19-11702-BLS          Doc 4-5        Filed 07/30/19      Page 10 of 77



Clauses 8.5 (Individual Participating Party Automatic Termination) or 8.6 (Effect of Termination)
the date on which this Agreement is terminated with respect to that Participating Creditor;

“Information Agent” has the meaning given to it in the preamble to this Agreement;

“Insolvency Proceedings” means the appointment of an administrator, liquidator, provisional
liquidator, bankruptcy or proposal trustee, receiver, administrative receiver or similar officer in
respect of the Company, the Borrower/Issuer, or any Group Company or the winding up, liquidation,
provisional liquidation, dissolution, administration, reorganization, composition, compromise, or
arrangement of or with the Company, the Borrower/Issuer, or any Group Company or any
equivalent or analogous appointment or proceedings under the law of any other jurisdiction;

“Key Consultation Restructuring Documents” means each of:

(a)     the New ABL Credit Facility Documents;

(b)     the New Term Loan Facility Agreement and the other definitive documents related thereto;


(c)     the New Organizational Documents; and

(d)     the New Shareholders’ Agreement;

“Key Other Restructuring Documents” means each of:

(a)     the Backstop Agreement; and

(b)     any other Restructuring Document designated as such by the Company, the Majority
        Participating Lenders and the Majority Participating Noteholders (each acting reasonably);

“Key Restructuring Documents” means each of:

(a)     the ABL Commitment Letter;

(b)     the Warrants Agreement;

(c)     the Holding Period Trust Deed;

(d)     the Practice Statement Letter, Explanatory Statement, Scheme Document, Scheme
        Sanction Order and all other material documentation relating to the Schemes, including the
        documents implementing the release and exculpation provisions contemplated under the
        Restructuring Term Sheet;

(e)     the Chapter 15 Order and all other material U.S. Proceedings Documentation;

(f)     the Canadian Recognition Order and all other material Canadian Proceedings
        Documentation;

(g)     the Steps Plan and the Restructuring Implementation Deed;

(h)     the documents required to give effect to the Contractual Guarantee Release Steps; and

(i)     any other Restructuring Document designated as such by the Company, the Majority
        Participating Lenders and the Majority Participating Noteholders (each acting reasonably);




                                            7
      Case 19-11702-BLS           Doc 4-5        Filed 07/30/19      Page 11 of 77



“Liquidity Facility Agreement” means the senior secured term loan facility agreement originally
dated 15 March 2019 between, among others, the Company, the Borrower/Issuer, the lenders party
thereto, and the Administrative Agent (as defined therein);

“Liquidity Facility Debt” means all present and future monies, debts and liabilities due, owing or
incurred from time to time, including any accrued but unpaid interest, by any Loan Party (as defined
in the Liquidity Facility Agreement) to any Liquidity Facility Lender under or in connection with
any Loan Document (as defined in the Liquidity Facility Agreement) (in each case, whether alone
or jointly, jointly and severally, with any other person, whether actually or contingently, and
whether as principal, surety or otherwise);

“Liquidity Facility Lender” means each “Lender” under and as defined in the Liquidity Facility
Agreement;

“Loan Documents” has, unless otherwise indicated, the meaning given to that term in the Parent
Credit Facility Agreement, the Liquidity Facility Agreement and/or the ABL Credit Agreement, as
applicable;

“Lock-up Deadline” means three (3) Business Days prior to the hearing for leave to convene the
Scheme Meetings or such earlier or later date as determined by the Company with the consent of
the Majority Participating Lenders and the Majority Participating Noteholders (such consent not to
be unreasonably withheld, conditioned or delayed);

“Locked-up Bank Debt” means any Locked-up Liquidity Facility Debt or any Locked-up PCF
Debt;

“Locked-up Debt” means any Locked-up Bank Debt or any Locked-up Notes;

“Locked-up Liquidity Facility Debt” means, as of any date of calculation, in relation to a
Participating Liquidity Facility Lender, the aggregate amount of:

(a)     Liquidity Facility Debt held by that Participating Liquidity Facility Lender as at the date on
        which it became a Participating Liquidity Facility Lender; and

(b)     any additional Liquidity Facility Debt purchased or otherwise acquired by that Participating
        Liquidity Facility Lender after the date on which it became a Participating Liquidity
        Facility Lender;

but excluding, in each case:

        (i)      any Liquidity Facility Debt sold, transferred, assigned or otherwise disposed of
                 (other than by way of sub-participation) by that Participating Liquidity Facility
                 Lender in accordance with this Agreement after the date on which it became a
                 Participating Liquidity Facility Lender; and

        (ii)     any Liquidity Facility Debt held by a Participating Liquidity Facility Lender as
                 lender of record which is the subject of a Voting Sub-Participation, provided the
                 relevant sub-participant is an Acceded Voting Sub-Participant;

“Locked-up Notes” means, as of any date of calculation, in relation to a Participating Noteholder,
the aggregate amount of:

(a)     all Notes held by that Participating Noteholder as at the date on which it became a
        Participating Noteholder; and

(b)     any additional Notes purchased or otherwise acquired by that Participating Noteholder after
        the date on which it became a Participating Noteholder;

                                             8
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 12 of 77



but excluding, in each case,

        (i)      any Notes held either at the date of this Agreement or the date of the relevant
                 Creditor Accession Deed (if applicable) or at any time thereafter by a Non-
                 Participating Team;

        (ii)     any Notes sold, transferred, assigned or otherwise disposed of by that Participating
                 Noteholder in accordance with this Agreement after the date on which it became a
                 Participating Noteholder;

“Locked-up PCF Debt” means, as of any date of calculation, in relation to a Participating PCF
Lender, the aggregate amount of:

(a)     PCF Debt held by that Participating PCF Lender as at the date on which it became a
        Participating PCF Lender; and

(b)     any additional PCF Debt purchased or otherwise acquired by that Participating PCF Lender
        after the date on which it became a Participating PCF Lender;

but excluding, in each case,

        (i)      any PCF Debt held either at the date of this Agreement or the date of the relevant
                 Creditor Accession Deed (if applicable) or at any time thereafter by a Non-
                 Participating Team;

        (ii)     any PCF Debt sold, transferred, assigned or otherwise disposed of (other than by
                 way of sub-participation) by that Participating PCF Lender in accordance with this
                 Agreement after the date on which it became a Participating PCF Lender; and

        (iii)    any PCF Debt held by a Participating PCF Lender as lender of record which is the
                 subject of a Voting Sub-Participation, provided the relevant sub-participant is an
                 Acceded Voting Sub-Participant;

“Longstop Date” means October 15 2019 (or such later date as may be agreed pursuant to Clause 13
(Amendments));

“Majority Participating Lenders” means, collectively, the Majority Participating Liquidity
Facility Lenders and the Majority Participating PCF Lenders;

“Majority Participating Liquidity Facility Lenders” means at the relevant time, Participating
Liquidity Facility Lenders whose Locked-up Liquidity Facility Debt (limited to principal only)
represents more than 50 percent in amount of the Aggregate Locked-up Liquidity Facility Debt;

“Majority Participating PCF Lenders” means at the relevant time, Participating PCF Lenders
whose Locked-up PCF Debt represents more than 50 percent in amount of the Aggregate Locked-
up PCF Debt (limited to principal only); provided that any Locked-up PCF Debt held by (a) a
HoldCo Group Party, (b) any equity holder of a HoldCo Group Party, or (c) any affiliate of any such
equity holder, in each case, will be discounted for the purposes of this calculation (both for
determining the numerator and the denominator);

“Majority Participating Noteholders” means at the relevant time, Participating Noteholders
whose Locked-up Notes (limited to principal only) represent more than 50 percent in amount of the
Aggregate Locked-up Notes;

“New ABL Credit Facility Documents” means, collectively, the New ABL Credit Facility
Agreement with the other definitive documents evidencing the New ABL Credit Facility,
including the intercreditor agreement related thereto;

                                             9
      Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 13 of 77



“Non-Consenting Party” has the meaning given to it in Clause 8.5(b) (Individual Participating
Party Automatic Termination);

“Non-Participating Team” means, where a division, department or business unit is expressly
specified in the signature page to this Agreement (or in any Lender Accession Deed as the case may
be) pertaining to a Participating Creditor, any other division, department or business unit of that
Participating Creditor;

“Noteholder” means a holder of Notes from time to time;

“Notes” means all present and future monies, debts and liabilities due, owing or incurred from time
to time, including any accrued but unpaid interest, by any Obligor (as defined in the Notes Indenture)
to any Noteholder under or in connection with the US$225,000,000 8.625 percent senior notes due
1 November 2021 issued by the Borrower/Issuer, with the following identification numbers:

(a)      in respect of the Rule 144A: Global Notes: ISIN: US87169JAA97, CUSIP: 87160JAA9;
         and

(b)      in respect of the Regulation S Global Notes: ISIN: USN84345AA04, CUSIP N84345AA0;

“Notes Beneficial Owner” means, with respect to any Locked-up Notes or other Notes, the
beneficial owner of and/or the owner of the ultimate economic interest in those Locked-up Notes or
other Notes;

“Notes Indenture” means the indenture dated 28 October 2013 between, among others, the
Borrower/Issuer as issuer and The Bank of New York Mellon as notes trustee, governing the Notes;

“Original Group Companies” has the meaning given to it in the preamble to this Agreement;

“Original Participating Creditors” has the meaning given to it in the preamble to this Agreement;

“Parent Credit Facility Agreement” means that certain credit agreement originally dated 28
October 2013 between, among others, the Borrower/Issuer as the Dutch Term Borrower and as an
RCF Borrower (each as defined therein), the lenders party thereto, and Wilmington Trust, National
Association as the administrative agent;

“Participating Creditor” means each Original Participating Creditor and each Additional
Participating Creditor, in each case which has not ceased to be a Participating Creditor in accordance
with the provisions of this Agreement;

“Participating Lender” means each Participating Liquidity Facility Lender and each Participating
PCF Lender;

“Participating Liquidity Facility Lender” means each Participating Creditor that is:

(a)      a Liquidity Facility Lender; or

(b)      an Acceded Voting Sub-Participant of a Liquidity Facility Lender,

in each case, in that capacity;

“Participating Noteholder” means each Participating Creditor that is a Noteholder, in that
capacity;

“Participating Party Termination Date” means, with respect to the Participating Liquidity
Facility Lenders, the Participating PCF Lenders, the Participating Noteholders or the Shareholder
Parties whose obligations are terminated in accordance with Clauses 8.3 (Participating Party

                                             10
      Case 19-11702-BLS           Doc 4-5          Filed 07/30/19     Page 14 of 77



Voluntary Termination) or 8.6 (Effect of Termination), the date on which this Agreement is
terminated with respect to the Participating Liquidity Facility Lenders, the Participating PCF
Lenders, the Participating Noteholders or the Shareholder Parties (as applicable);

“Participating PCF Lender” means each Participating Creditor that is:

(a)      a PCF Lender; or

(b)      an Acceded Voting Sub-Participant of a PCF Lender,

in each case, in that capacity;

“Parties” means the parties to this Agreement from time to time, including a party who accedes to
this Agreement pursuant to Clauses 2.2 (Creditor Accession), 2.3 (Sub-Participant Accession) or
2.4 (Group Company Accession);

“PCF Debt” means all present and future monies, debts and liabilities due, owing or incurred from
time to time, including any accrued but unpaid interest, by any Loan Party (as defined in the Parent
Credit Facility Agreement) to any PCF Lender under or in connection with any Loan Document (as
defined in the Parent Credit Facility Agreement) (in each case, whether alone or jointly, jointly and
severally, with any other person, whether actually or contingently, and whether as principal, surety
or otherwise);

“PCF Lender” means each “Lender” under and as defined in the Parent Credit Facility Agreement;

“Practice Statement Letter” means the letter prepared in accordance with the Chancery Division
High Court Practice Statement issued 15 April 2002 to be sent to all Scheme Creditors informing
them of the proposed Schemes, the proposed Court hearing for leave to convene the Scheme
Meetings and the proposed Scheme Meetings;

“Qualified Market Maker” means an entity that (a) holds itself out to the public or the applicable
private markets as standing ready in the ordinary course of its business to purchase from customers
and sell to customers claims against the Group (or enter with customers into long and short positions
in claims against the Group), in its capacity as a dealer or market maker in such claims and (b) is,
in fact, regularly in the business of making a market in claims against issuers or borrowers (including
debt securities or other debt);

“RCF Exclusive Collateral” means the “Collateral” as defined in the RCF Pledge and Security
Agreement;

“RCF Pledge and Security Agreement” means the 2020 Extended Revolving Lender Pledge and
Security Agreement, dated as of March 22, 2018, among CayCo, syncreon Netherlands A B.V., and
Cortland Capital Market Services LLC, as collateral agent;

“Related Entity” means in relation to an entity (the “First Entity”), an entity which is managed or
advised by the same investment manager or investment adviser as the First Entity (or its Affiliates)
or, if it is managed by a different investment manager or investment adviser, an entity whose
investment manager or investment adviser is an Affiliate of the investment manager or investment
adviser of the First Entity (or its Affiliates);

“Relevant Guarantors” has the meaning given to it in Clause 4.3(a)(iii)(B);

“Relevant Jurisdiction” means, in relation to a Party, its jurisdiction of incorporation and any
jurisdiction in which it conducts business;

“Required Release Amendments” has the meaning given to it in Clause 4.3(a)(iii)(A);


                                              11
      Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 15 of 77



“Reservations” means

(a)     the principle that equitable remedies may be granted or refused at the discretion of a court
        and the limitation of enforcement by laws relating to insolvency, reorganization and other
        laws generally affecting the rights of creditors;

(b)     the time barring of claims under the Limitation Act 1980 and the Foreign Limitation Periods
        Act 1984; and

(c)     similar principles, rights and defenses under the laws of any Relevant Jurisdiction;

“Restructuring” means the proposed restructuring of the existing indebtedness and equity of the
Group, the principal terms of which are set out in the Restructuring Term Sheet, as further
supplemented by the Steps Plan;

“Restructuring Conditions” means:

(a)     by July 15, 2019:

        (i)     the Information Agent has given the notice under Clause 2.1(d);

        (ii)    the English Law and Jurisdiction Amendments have become effective (subject to
                the Restructuring Effective Date occurring);

        (iii)   the Company has entered into the Backstop Agreement;

        (iv)    the Company has entered into the ABL Commitment Letter; and

        (v)     the Company has entered into the Amendment Agreement to the Liquidity Facility
                Agreement and the Amendment Agreement to the Parent Credit Facility
                Agreement;

(b)     by July 15, 2019, the Scheme Companies have launched the Schemes by issuing the
        Practice Statement Letter to all Scheme Creditors;

(c)     by August 2, 2019, receipt by the Scheme Companies of permission from the Court to
        convene the Scheme Meetings;

(d)     as soon as reasonably practicable, but in no event later than five (5) Business Days after the
        Court has granted leave to convene the Scheme Meetings:

        (i)     the UK Guarantor has filed with the Bankruptcy Court a voluntary petition for
                relief under chapter 15 of the Bankruptcy Code and such other documents
                necessary to commence the U.S. Proceedings; and

        (ii)    the Scheme Companies have filed with the Canadian Court a notice of application
                in respect of an application to commence the Canadian Proceedings;

(e)     by September 13, 2019, approval of each of the Schemes at the requisite Scheme Meetings
        by the requisite majorities of Scheme Creditors specified in section 899(1) of the
        Companies Act;

(f)     by September 30, 2019, receipt by the Scheme Companies of the Scheme Sanction Order;

(g)     by September 30, 2019, the Scheme Companies have filed the sealed Scheme Sanction
        Order with the Registrar of Companies and Companies House; and


                                             12
      Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 16 of 77



(h)     by the earlier of the Longstop Date and the Restructuring Effective Date:

        (i)      the Schemes have become unconditionally effective in accordance with their terms
                 (save as to the other Restructuring Conditions in this sub-paragraph (h), which the
                 Parties acknowledge are inter-conditional with this Restructuring Condition);

        (ii)     the Bankruptcy Court has entered the Chapter 15 Order and such order has become
                 a final order not subject to appeal or, if an appeal has been filed, such order shall
                 not have been stayed;

        (iii)    the Canadian Court has granted the Canadian Recognition Order and such order
                 shall not have been vacated, stayed, amended, reversed or modified and (A) no
                 appeal or application for leave to appeal therefrom shall have been filed, or (B) if
                 any appeal(s) or application(s) for leave to appeal therefrom have been filed, any
                 (and all) such appeal(s) or application(s) have been dismissed, quashed,
                 determined, withdrawn or disposed of;

        (iv)     satisfaction on the Restructuring Effective Date of the Contractual Guarantee
                 Release Steps;

        (v)      the receipt of all necessary authorizations in connection with the Restructuring,
                 including receipt of all governmental and material third party approvals and
                 consents, that are necessary to implement the Restructuring, and such
                 authorizations and approvals and consents shall not be subject to unfulfilled
                 conditions, and all applicable waiting periods shall have expired without any action
                 being taken or threatened by any competent authority that would restrain, prevent,
                 or otherwise impose materially adverse conditions on such the Restructuring;

        (vi)     all Restructuring Documents shall (x) have satisfied the applicable Parties' consent
                 rights in accordance with Clause 4.9 (Restructuring Documents), (y)(A) have been
                 executed by all parties thereto with their signatures held in escrow or (B) (where
                 signing in advance is not possible) the relevant parties thereto shall have confirmed
                 in writing they shall promptly execute such documents on the Restructuring
                 Effective Date (or any other date specified in this Agreement, the Restructuring
                 Term Sheet, the Steps Plan or the Restructuring Implementation Deed), and (z)
                 shall otherwise come into full force and effect in accordance with their terms on
                 the Restructuring Effective Date;

        (vii)    each of the Allocations Spreadsheet and Funds Flow is agreed in accordance with
                 Clause 4.9 (Restructuring Documents);

        (viii)   provided that the Company has received the applicable invoices at least three (3)
                 Business Days prior to the Restructuring Effective Date, the Evidenced
                 Restructuring Effective Date Adviser Fees have been paid in full in cash in
                 accordance with the Allocations Spreadsheet and the Funds Flow;

        (ix)     the ABL Borrowings have been repaid in full (or will be repaid in full on the
                 Restructuring Effective Date in accordance with the Allocations Spreadsheet and
                 the Funds Flow); and

        (x)      this Agreement shall not have terminated (other than as a result of the
                 Restructuring Effective Date occurring) as to all parties hereto and shall be in full
                 force and effect, and any event that would otherwise give rise to a right to terminate
                 this Agreement under Clauses 8.2 (Company Voluntary Termination) or 8.3
                 (Participating Party Voluntary Termination) as a result of the passage of time has
                 been cured or waived;


                                             13
      Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 17 of 77



“Restructuring Documents” means each of:

(a)     this Agreement (including its Schedules);

(b)     the Key Restructuring Documents and any ancillary documentation that may be necessary
        or desirable to support, facilitate, implement or otherwise give effect thereto;

(c)     the Key Other Restructuring Documents and any ancillary documentation that may be
        necessary or desirable to support, facilitate, implement or otherwise give effect thereto;

(d)     the Key Consultation Restructuring Documents and any ancillary documentation that may
        be necessary or desirable to support, facilitate, implement or otherwise give effect thereto;
        and

(e)     any other documents that the Company (acting by its directors, officers or other duly
        appointed representatives) and/or the Ad Hoc Group and/or CayCo reasonably determine
        may be necessary or desirable to support, facilitate, implement or otherwise give effect to
        the Restructuring;

“Restructuring Effective Date” means the date on which the Restructuring Conditions have been
fulfilled or waived in accordance with their terms and all of the Restructuring Documents referred
to in paragraphs (b) to (e) of such definition are effective in accordance with their respective terms
and the Restructuring is implemented;

“Restructuring Implementation Agreement” means the implementation agreement effecting all
or part of the Restructuring;

“Restructuring Implementation Deed” means the document which will implement the
Restructuring;

“Restructuring Term Sheet” means the summary term sheet for the Restructuring set out in
Schedule 5 (Restructuring Term Sheet);

“RSA Termination Date” means the date on which this Agreement is terminated with regard to all
Parties in accordance with Clauses 8.1 (Mutual Voluntary Termination), 8.2 (Company Voluntary
Termination) or 8.4 (Automatic Termination);

“Scheme Company” means each of the Borrower/Issuer and the UK Guarantor;

“Scheme Creditors” means, in respect of each of the Schemes, the PCF Lenders and the
Noteholders;

“Scheme Document” means the document setting out the terms and conditions of either or both of
the Schemes, as applicable, to be approved by the requisite majorities of Scheme Creditors specified
in section 899(1) of the Companies Act and to be sanctioned by the Court;

“Scheme Meeting” means any meeting of Scheme Creditors to vote on any of the Schemes,
convened pursuant to an order of the Court (and any adjournment of such meeting);

“Scheme Sanction Order” means an order of the Court sanctioning the Schemes;

“Scheme Threshold” means the Scheme Threshold (Notes) or the Scheme Threshold (PCF), as
applicable;

“Scheme Threshold (Notes)” means, as at the relevant time, the Aggregate Locked-up Notes
represent at least 75 percent of the outstanding principal amount of the Notes;


                                             14
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 18 of 77



      “Scheme Threshold (PCF)” means, as at the relevant time, the Participating PCF Lenders represent
      a majority in number of all PCF Lenders and the Aggregate Locked-up PCF Debt represents at least
      75 percent of the outstanding principal amount of the PCF Debt;

      “Schemes” means each of the Borrower/Issuer Scheme and the UK Guarantor Scheme;

      “Shareholder Parties” has the meaning given to it in the preamble to this Agreement;

      “Specified Defaults” has the meaning given to that term in Clause 4.11(a) (Restrictions on
      Enforcement / Forbearance);

      “Steps Plan” means the plan for implementing the Restructuring;

      “Sub-Participant Accession Deed” means a deed substantially in the form set out in Schedule 3
      (Sub-Participant Accession Deed);

      “Timely Participating PCF Lender” has the meaning given to it in Clause 2.5(a) (Lock-up
      Payment);

      “Timely Participating Noteholder” has the meaning given to it in Clause 2.5(b) (Lock-up
      Payment);

      “UK Guarantor” means syncreon Automotive (UK) Limited;

      “UK Guarantor Scheme” means the scheme of arrangement under part 26 of the Companies Act
      to be proposed by the UK Guarantor as a means of implementing all or part of the Restructuring;

      “U.S. Proceedings” means a case commenced by the UK Guarantor in the Bankruptcy Court under
      chapter 15 of the Bankruptcy Code for the recognition of the UK Guarantor Scheme and/or any
      other U.S. process or proceedings that the Company, the Majority Participating Lenders and the
      Majority Participating Noteholders consider reasonably necessary to implement all or part of the
      Restructuring;

      “U.S. Proceedings Documentation” means all documents relating to the U.S. Proceedings,
      including the Chapter 15 Order;

      “Voting Sub-Participation” has the meaning given to it in Clause 4.5 (Participating Lender
      Undertakings); and

      “Weil” means Weil, Gotshal & Manges LLP, in its capacity as legal advisers to the Company.

1.2   Construction

      In this Agreement, save as otherwise provided:

      (a)     the singular shall include the plural and vice versa (unless the context otherwise requires);

      (b)     a reference to a Clause, sub-Clause or schedule is a reference to a Clause, sub-Clause or
              schedule to this Agreement;

      (c)     the Clause, sub-Clause and schedule headings in this Agreement are for ease of reference
              only and shall not affect the interpretation of this Agreement;

      (d)     a reference to a provision of law is a reference to that provision as extended, applied,
              amended or re-enacted from time to time and includes any subordinate legislation;



                                                   15
      Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 19 of 77



(e)     a reference to a regulation includes any regulation, rule, official directive, request or
        guideline (whether or not having the force of law but, if not having the force of law, being
        of a type with which any person to which it applies is accustomed to comply) of any
        governmental, inter-governmental or supranational body, agency, department or regulatory,
        self-regulatory or other authority or organisation;

(f)     a reference to any document or instrument is a reference to that document or instrument as,
        or may be, amended, supplemented, novated, extended, restated or otherwise modified from
        time to time;

(g)     a reference to a Restructuring Document means such document in the form agreed by the
        requisite Parties (as applicable) in accordance with Clause 4.9 (Restructuring Documents);

(h)     a reference to “guarantee” means any guarantee, letter of credit, bond, indemnity or similar
        assurance against loss, or any obligation, direct or indirect, actual or contingent, to purchase
        or assume any indebtedness of any person or to make an investment in or loan to any person
        or to purchase assets of any person where, in each case, such obligation is assumed in order
        to maintain or assist the ability of such person to meet its indebtedness;

(i)     a reference to “indebtedness” includes any obligation (whether incurred as principal or as
        surety) for the payment or repayment of money, whether present or future, actual or
        contingent;

(j)     a reference to a “person” includes any individual, firm, company, corporation, limited
        liability company, general or limited partnerships, unincorporated association, government,
        state or agency of a state or any association, trust, joint venture, consortium or other
        partnership (whether or not having separate legal personality);

(k)     a reference to any “Participating Creditor”, the “Company”, any “Shareholder Party”
        or any other “Party” shall be construed so as to include its successors in title, permitted
        assigns and permitted transferees to, or of, its rights and/or obligations under the relevant
        documents;

(l)     a reference to:

        (i)     a “holder” when used in connection with a Participating Noteholder or other
                Noteholder is a reference to the Participating Noteholder or other Noteholder as
                the Notes Beneficial Owner of the relevant Locked-up Notes or Notes or a person
                who has the full legal right and authority to act on behalf of that Notes Beneficial
                Owner;

        (ii)    “Locked-up Notes” or “Notes” when used in connection with a Participating
                Noteholder or other Noteholder is a reference to the Participating Noteholder's or
                other Noteholder's interests as a holder in the relevant Global Note(s) held by the
                relevant Depository or Depositories; and

        (iii)   the terms “held by”, “holdings”, its “Notes”, its “Debt”, its “Locked-up Notes”
                or its “Locked-up Debt”, when used in connection with a Participating Noteholder
                or other Noteholder shall be construed accordingly;

(m)     a reference to:

        (i)     a “holder” when used in connection with a Participating Lender is a reference to
                the Participating Lender as the Bank Debt Beneficial Owner of the relevant
                Locked-up Bank Debt or a person who has the full legal right and authority to act
                on behalf of that Bank Debt Beneficial Owner; and


                                              16
            Case 19-11702-BLS           Doc 4-5          Filed 07/30/19     Page 20 of 77



              (ii)     the terms “held by”, “holdings”, its “Bank Debt”, its “Debt”, its “Locked-up
                       Bank Debt” or its “Locked-up Debt”, when used in connection with a
                       Participating Lender shall be construed accordingly;

      (n)     the words “include” and “including” mean include and including without limitation; and

      (o)     a reference to any time of day is a reference to London time.

1.3   Third Party Rights

      Save as expressly set out herein, a person who is not a Party has no right, whether under the
      Contracts (Rights of Third Parties) Act 1999 or otherwise, to rely on, enforce or to enjoy the benefit
      of any term of this Agreement.

1.4   Execution by Participating Creditors

      Each Participating Creditor is entering into this Agreement in its capacity as a Participating Creditor
      and only in respect of the Debt which it holds (or, where such Participating Creditor is an investment
      manager or adviser, the Debt for which it acts as investment manager or adviser) and not in any
      other capacity or in respect of any other debt or other instrument.

1.5   Relationship with Other Documents

      (a)     Subject to the amendment, restatement and/or cancellation thereof, and/or the waiver of, or
              forbearance from, any provisions therein, including as expressly set out in this Agreement
              and/or pursuant to the Restructuring, each of the Parent Credit Facility Agreement, the other
              Loan Documents and the Notes Indenture shall continue to have full force and effect. In
              the event of any inconsistency between this Agreement and the Parent Credit Facility
              Agreement, the other Loan Documents and/or the Notes Indenture, this Agreement shall
              prevail.

      (b)     This Agreement and the Restructuring Documents now or hereafter entered into set out the
              Parties' entire understanding of the Restructuring and supersede any previous agreement
              between any of the Parties with respect to the Restructuring (save for any confidentiality
              agreement entered into with the Company prior to the Effective Time in connection with
              the Restructuring, which shall each continue to be binding on the parties thereto) except
              that the “Disclosure Time” under each confidentiality agreement between the Company and
              any Participating Liquidity Facility Lender or Participating PCF Lender shall be deemed to
              have occurred coextensively with the Effective Time (and the Company shall accordingly
              be required to disclose the “Cleansing Material” under and in accordance with each such
              confidentiality agreement).

      (c)     In the event of any inconsistency between the Restructuring Term Sheet and the body of this
              Agreement, the body of this Agreement shall prevail.

      (d)     In the event of any inconsistency between this Agreement and any of the Restructuring
              Documents, the relevant Restructuring Document shall prevail.

2     EFFECTIVENESS

2.1   Effective Time

      (a)     This Agreement in its entirety will become effective and legally binding among the Parties,
              including the Original Participating Creditors, on and from the date on which the
              Agreement has been executed and delivered by each of the original parties to this
              Agreement and the Conditions Precedent have been satisfied (or are otherwise waived


                                                    17
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 21 of 77



              (email being sufficient) by the Company, the Majority Participating Lenders and the
              Majority Participating Noteholders) (such time being the “Effective Time”).

      (b)     This Agreement will become effective and legally binding upon any Creditor who is not an
              Original Participating Creditor and becomes a Party as a Participating Creditor after the
              date of this Agreement, on the later of the Effective Time and the date on which such
              Creditor delivers a duly executed and completed Creditor Accession Deed to the
              Information Agent and Weil in accordance with Clause 2.2 (Creditor Accession).

      (c)     This Agreement will become effective and legally binding upon any person who is not an
              Original Participating Creditor and becomes a direct or indirect sub-participant of a
              Participating Creditor after the date of this Agreement, on the later of the Effective Time
              and the date on which such person delivers a duly executed and completed Sub-Participant
              Accession Deed to the Information Agent and Weil in accordance with Clause 2.3 (Sub-
              Participant Accession).

      (d)     The Information Agent shall promptly notify the Company, Weil, the Advisers and the
              Participating Creditors by e-mail when the Scheme Thresholds have been met.

2.2   Creditor Accession

      (a)     A Creditor who is not an Original Participating Creditor will become a Party as an
              Additional Participating Creditor on the later of the Effective Time and the date on which
              it delivers a duly executed and completed Creditor Accession Deed to the Information
              Agent and Weil.

      (b)     By delivering a Creditor Accession Deed in accordance with sub-clause (a) above, such
              Additional Participating Creditor shall be bound by and shall comply with all of the terms
              of this Agreement which are expressed to be binding on a Participating Creditor (and a
              Participating Liquidity Facility Lender, Participating PCF Lender and/or Participating
              Noteholder, as applicable) as if it had been a Party in such capacity on and from the date of
              this Agreement.

      (c)     To the extent there is activity to report, the Information Agent shall update the Company, its
              advisers and the Advisers of any Additional Participating Creditors and/or transfers of
              (portions of) debt between Participating Creditors.

2.3   Sub-Participant Accession

      (a)     A direct or indirect sub-participant of a Participating Lender will become a Party as an
              Additional Participating Lender on the later of the Effective Time and the date on which it
              delivers a duly executed and completed Sub-Participant Accession Deed to the Information
              Agent and Weil.

      (b)     By delivering a Sub-Participant Accession Deed in accordance with sub-clause (a) above,
              such Additional Participating Lender shall be bound by and shall comply with all of the
              terms of this Agreement which are expressed to be binding on a Participating Lender (and
              a Participating Liquidity Facility Lender and/or Participating PCF Lender, as applicable) as
              if it had been a Party in such capacity on and from the date of this Agreement.

      (c)     To the extent there is activity to report, the Information Agent shall update the Company, its
              advisers and the Advisers of any Additional Participating Lenders and/or transfers of
              (portions of) debt between Participating Lenders.

2.4   Group Company Accession



                                                   18
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 22 of 77



      (a)     An Affiliate of the Company (other than the Borrower/Issuer or an Original Group
              Company) will become a Party as an Additional Group Company on the later of the
              Effective Time and the date on which it delivers a duly executed and completed Group
              Company Accession Deed to the Information Agent and Weil.

      (b)     By delivering a Group Company Accession Deed in accordance with sub-clause (a) above,
              such Additional Group Company shall be bound by and shall comply with all of the terms
              of this Agreement which are expressed to be binding on a Group Company as if it had been
              a Party in such capacity on and from the date of this Agreement.

      (c)     To the extent there is such activity to report, the Information Agent shall update the
              Advisers of any Additional Group Companies.

2.5   Lock-up Payment

      (a)     Each PCF Lender that becomes a Participating PCF Lender by the Lock-up Deadline and
              complies with all its obligations as a Participating PCF Lender under this Agreement,
              including under Clause 4.6 (Scheme Creditor Undertakings) (each a “Timely Participating
              PCF Lender”) will, on the Restructuring Effective Date, receive a pro rata share of the
              PCF Lender Lock-up Payment based on the Locked-up PCF Debt held by such Participating
              PCF Lender as of the Lock-up Deadline in addition to the other consideration it is entitled
              to under the Restructuring Term Sheet.

      (b)     Each Noteholder that becomes a Participating Noteholder by the Lock-up Deadline and
              complies with all its obligations as a Participating Noteholder under this Agreement,
              including under Clause 4.6 (Scheme Creditor Undertakings) (each a “Timely Participating
              Noteholder”) will, on the Restructuring Effective Date, receive a pro rata share of the
              Noteholder Lock-up Payment based on the Locked-up Notes held by such Participating
              Noteholder as of the Lock-up Deadline in addition to the other consideration it is entitled
              to under the Restructuring Term Sheet.

      (c)     For the avoidance of doubt, if a Participating Creditor holds Locked-up PCF Debt and
              Locked-up Notes, as of the Lock-up Deadline, such Participating Creditor shall be entitled
              to its pro rata share of both the PCF Lender Lock-up Payment and the Noteholder Lock-up
              Payment to which it is entitled in accordance with Clauses (a) and (b) of this Clause 2.5
              (Lock-up Payment).

3     PARTIES’ RIGHTS AND OBLIGATIONS

3.1   Subject to Clause 6 (Limitations), the Company, the Borrower/Issuer and the Group Companies
      shall be jointly and severally liable for their obligations under this Agreement.

3.2   Except for the Company, the Borrower/Issuer and the Group Companies:

      (a)     the obligations of each Party under this Agreement are several;

      (b)     failure by a Party to perform its obligations under this Agreement shall not affect the
              obligations of any other Party under this Agreement; and

      (c)     no Party is responsible for the obligations, actions or failure to act of any other Party under
              this Agreement.

3.3   The rights of each Party under or in connection with this Agreement are separate and independent
      rights. Each Party may separately and independently enforce its rights under this Agreement.




                                                   19
            Case 19-11702-BLS          Doc 4-5         Filed 07/30/19     Page 23 of 77



4     GENERAL UNDERTAKINGS

4.1   Effectiveness

      The undertakings in this Clause 4 (General Undertakings) shall be at all times subject to Clause 6
      (Limitations) and shall apply on and from the Effective Time until the earlier to occur of:

      (a)     the RSA Termination Date; and

      (b)     in relation to any Party whose rights and obligations under this Agreement have been
              terminated in accordance with Clauses 8.2 (Company Voluntary Termination), 8.3
              (Participating Party Voluntary Termination), 8.5 (Individual Participating Party Automatic
              Termination) or 8.6 (Effect of Termination), the Participating Party Termination Date or the
              Individual Participating Party Termination Date (as applicable).

4.2   All Parties Undertakings

      (a)     Each Party shall (and, in the case of the Company and the Borrower/Issuer, shall procure
              that each member of the Group, to the extent applicable, shall) act in good faith and
              promptly take actions reasonably necessary in order to support, facilitate, implement,
              consummate or otherwise give effect to the Restructuring Conditions and the Restructuring
              in accordance with this Agreement, the Restructuring Term Sheet and the Steps Plan,
              including:

              (i)     in respect of the Restructuring Documents to which it is proposed to be a party,
                      once in agreed form in accordance with Clause 4.9 (Restructuring Documents),
                      executing, delivering, making, issuing, filing and/or announcing (as applicable)
                      such Restructuring Documents and all ancillary documents, notices, confirmations
                      and consents relating thereto (it being understood that the Restructuring Term
                      Sheet and Steps Plan set out or will set out the key terms of the Restructuring and
                      the Parties agree that the precise terms of the Restructuring Documents will be
                      subject to Clause 4.9 (Restructuring Documents));

              (ii)    executing and delivering any other document and giving any other notice,
                      confirmation, consent, order, instruction or direction or making any application or
                      announcement necessary or desirable to support, facilitate, implement,
                      consummate or otherwise give effect to the Restructuring, provided in each case,
                      it is in a form which is consistent in all material respects with the Restructuring
                      Term Sheet and the Steps Plan;

              (iii)   to the extent applicable, preparing and filing for any legal process or proceedings,
                      and supporting petitions or applications to any court, to support, facilitate,
                      implement, consummate or otherwise give effect to the Restructuring, including
                      the Schemes, the U.S. Proceedings and the Canadian Proceedings; and

              (iv)    to the extent applicable, attending in person or by proxy and timely voting, or
                      instructing its proxy or other relevant person to timely vote, and exercising any
                      powers or rights available to it, irrevocably and unconditionally in favor of:

                      (A)      in the case of the Company Parties, each relevant member of the Group
                               and, to the extent applicable, each Shareholder Party, any matter requiring
                               shareholder or board approval, as applicable, including holding all
                               relevant shareholder meetings and board meetings and passing all relevant
                               shareholder and board resolutions;

                      (B)      in the case of the Participating Liquidity Facility Lenders, in respect of
                               their Locked-up Liquidity Facility Debt, any matter or proposal requiring

                                                  20
      Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 24 of 77



                          a resolution, instruction, waiver, consent, amendment, discretion or
                          approval under the Liquidity Facility Agreement, any other Loan
                          Document (as defined in the Liquidity Facility Agreement) and/or any
                          other documentation, in each case, required in relation to the
                          Restructuring;

                 (C)      in the case of the Participating PCF Lenders, in respect of their Locked-up
                          PCF Debt, any matter or proposal requiring a resolution, instruction,
                          waiver, consent, amendment, discretion or approval under the Parent
                          Credit Facility Agreement, any other Loan Document (as defined in the
                          Parent Credit Facility Agreement) and/or any other documentation, in
                          each case, required in relation to the Restructuring; and

                 (D)      in the case of the Participating Noteholders, in respect of their Locked-up
                          Notes, any matter or proposal requiring a resolution, instruction, waiver,
                          consent, amendment, discretion or approval under the Notes Indenture
                          and/or any other documentation, in each case, required in relation to the
                          Restructuring;

        (v)     to the extent any legal or structural impediment arises that would prevent, hinder, or
                delay the consummation of the Restructuring, negotiate in good faith appropriate
                additional or alternative provisions, to address such impediment provided that the
                economic outcome for the Participating Creditors and the Shareholder Parties and
                the anticipated timing of the Restructuring must be substantially preserved in such
                alternate provisions,

        in each case as necessary to support, facilitate, implement, consummate or otherwise give
        effect to the Restructuring in accordance with the Restructuring Term Sheet and the Steps
        Plan.

(b)     Each Party shall (and, in the case of the Company and the Borrower/Issuer, shall procure
        that each member of the Group shall, to the extent applicable) use all reasonable efforts to
        obtain, comply with and do all that is necessary to maintain in full force and effect any
        necessary Authorization required under any applicable law or regulation of a Relevant
        Jurisdiction (or in respect of a Participating Creditor, any applicable law or regulation in its
        jurisdiction of incorporation) to:

        (i)     enable it to perform its obligations under the Restructuring Documents; and

        (ii)    ensure the legality, validity, enforceability or admissibility in evidence in the
                Relevant Jurisdictions (or in respect of a Participating Creditor, its jurisdiction of
                incorporation) of any Restructuring Document to which it is or will be a party
                subject to any applicable Reservations.

(c)     Each Party shall not (and, in the case of the Company and the Borrower/Issuer, shall procure
        that no member of the Group shall to the extent applicable):

        (i)     vote, or allow its proxy to vote or instruct any Affiliate, Related Entity , or other
                relevant person to vote, in favor of any matter requiring a resolution, instruction,
                waiver, consent, amendment, discretion or approval, which would, or would
                reasonably be expected to, breach or be materially inconsistent with this
                Agreement, the Restructuring Term Sheet or the Steps Plan, including an
                Alternative Restructuring;

        (ii)    take, encourage, assist or support (or procure that any other person takes,
                encourages, assists or supports) any other action which would, or would reasonably
                be expected to, breach or be materially inconsistent with this Agreement, the

                                              21
            Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 25 of 77



                      Restructuring Term Sheet or the Steps Plan, including an Alternative
                      Restructuring;

              (iii)   support, directly or indirectly, any alternative restructuring, refinancing or
                      recapitalization that is inconsistent with the Restructuring Term Sheet (including
                      any plan, plan proposal, restructuring proposal, scheme, scheme proposal, offer of
                      dissolution, assignment for the benefit of creditors, winding up, liquidation, sale or
                      disposition, reorganization, merger, business combination, joint venture, debt or
                      equity financing or re-financing, or other restructuring of the Company or any
                      member of the Group) (collectively, an “Alternative Restructuring”); and

              (iv)    oppose, delay, impede or prevent the implementation or consummation of the
                      Restructuring.

4.3   Additional Company Party Undertakings

      (a)     Schemes and Contractual Guarantee Release Steps

              (i)     The Company Parties shall:

                      (A)     seek the necessary consents from the PCF Lenders to amend the Parent
                              Credit Facility Agreement and each Loan Guaranty (as defined in the
                              Parent Credit Facility Agreement) so that such documents are governed by
                              English law and the English courts have non-exclusive jurisdiction;

                      (B)     if determined by the Company in its sole discretion, seek the necessary
                              consents from the Noteholders to amend the Notes Indenture so that it is
                              governed by English law and the English courts have non-exclusive
                              jurisdiction; and

                      (C)     execute all such documents necessary or reasonably desirable to support,
                              facilitate, implement, consummate or otherwise give effect to the
                              amendments referred to in paragraphs (A) and, if applicable, (B) above
                              (Clauses (A)-(C) collectively, the “English Law and Jurisdiction
                              Amendments”).

              (ii)    The Scheme Companies shall seek the approval of the Scheme Creditors, the
                      sanction of the Schemes by the Court and the recognition of the Restructuring and
                      the Schemes under the U.S. Proceedings and the Canadian Proceedings, in each
                      case as described in the relevant Restructuring Conditions.

              (iii)   The Borrower/Issuer shall, on or prior to the Restructuring Effective Date but
                      subject to the satisfaction of the Restructuring Conditions on the Restructuring
                      Effective Date:

                      (A)     obtain the necessary consents from the PCF Lenders to amend the Parent
                              Credit Facility Agreement (1) to waive the requirement that the
                              Borrower/Issuer must be in compliance with the financial covenant in
                              Section 6.13 of the Parent Credit Facility Agreement in order to designate
                              a Restricted Subsidiary as an Unrestricted Subsidiary (each term as defined
                              in the Parent Credit Facility Agreement), (2) to waive the requirement that
                              any subsidiary designated as an Unrestricted Subsidiary under the Parent
                              Credit Facility Agreement may not be a “Restricted Subsidiary” under the
                              Notes Indenture or any other material indebtedness, (3) to waive the
                              requirement that any designation of a subsidiary as an Unrestricted
                              Subsidiary constitute an investment in an amount equal to the fair market
                              of the net assets of such subsidiary attributable to the Borrower/Issuer’s

                                                  22
      Case 19-11702-BLS         Doc 4-5        Filed 07/30/19      Page 26 of 77



                       equity interest therein, and (4) to waive the requirement that no Default or
                       Event of Default (each term as defined in the Parent Credit Facility
                       Agreement) shall have occurred and be continuing immediately before or
                       after the designation (the “Required Release Amendments”) (which
                       consents may, but do not necessarily need to, be obtained by way of the
                       Schemes);

               (B)     once the amendment referred to in paragraph 4.3(a)(iii)(A) above has
                       become effective, designate each of the Group Companies other than the
                       Company, the Borrower/Issuer, and syncreon Global Finance (US) Inc.
                       (the “Relevant Guarantors”) as Unrestricted Subsidiaries under and as
                       defined in the Parent Credit Facility Agreement and, as such, release the
                       Relevant Guarantors from their obligations under their respective Loan
                       Guaranty (as defined in the Parent Credit Facility Agreement) (the “PCF
                       Guarantee Release”) (which designation and releases may, but do not
                       necessarily need to, be effected by way of the Schemes); provided that the
                       foregoing PCF Guarantee Release shall be with respect to syncreon
                       Treasury Services Limited and syncreon Canada, Inc. only to the
                       maximum extent permitted under the terms of the Parent Credit Facility
                       Agreement; and

               (C)     shall have obtained an order from a court of competent jurisdiction finding
                       that the PCF Guarantee Release has triggered an automatic release of the
                       Relevant Guarantors from their obligations as Subsidiary Guarantors
                       (under and as defined in the Notes Indenture) in accordance with the terms
                       and conditions of the Notes Indenture, including section 10.03(i)(b) of the
                       Notes Indenture (the “Indenture Release”).

(b)     Adversary Proceedings

        (i)    The Company Parties shall timely file a formal objection in form and substance
               reasonably acceptable to the Majority Participating Lenders and the Majority
               Participating Noteholders (each of whose consents shall not be unreasonably
               withheld, conditioned or delayed), to any motion, application or adversary
               proceeding filed with the Court, the Bankruptcy Court or the Canadian Court or
               any other court of competent jurisdiction by any party seeking to:

               (A)     dismiss or challenge at any stage and on any basis the Scheme, the U.S.
                       Proceedings or the Canadian Proceedings;

               (B)     challenge the validity, enforceability, perfection or priority of, or seeking
                       avoidance or subordination of, as applicable any portion of the Bank Debt
                       or Notes;

               (C)     assert any other cause of action against and/or with respect or relating to
                       the Bank Debt or the Notes or the liens securing the Bank Debt; or

               (D)     commence any involuntary proceeding under any applicable insolvency
                       law, or directing the appointment of a trustee or examiner, in respect of
                       any of the Company Parties.

        (ii)   Each Party shall not (and, in the case of the Company and the Borrower/Issuer,
               shall procure that no member of the Group shall, to the extent applicable) file a
               motion, application or adversary proceeding or support any motion, application or
               adversary proceeding filed or commenced by any third party:



                                          23
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 27 of 77



                (A)     challenging the validity, enforceability, perfection, or priority of, or
                        seeking avoidance or subordination of, any portion of the Bank Debt or
                        asserting any other cause of action against the Participating Creditors or
                        with respect to or relating to such Bank Debt or the prepetition liens
                        securing the Bank Debt; or

                (B)     challenging the validity, enforceability or priority of, or seeking avoidance
                        or subordination of, any portion of the Notes or asserting any other cause
                        of action against the Participating Noteholders or with respect of or
                        relating to such Notes.

        (iii)   To the extent that such action would not be inconsistent with the relevant Party’s
                obligations under this Agreement, each Party’s right to file or otherwise submit any
                type of pleading or evidence in support of the Schemes, or in response to or in
                respect of the types of motions, applications and/or adversary proceedings
                described in Clause 4.3(b)(i) (Adversary Proceedings) are expressly reserved.

(c)     Insolvency Filings

        Each of the Company Parties:

        (i)     shall not petition, apply, vote for or commence any proceedings or take any step
                (including encouraging a third party to commence any proceedings or to take any
                step) towards or in connection with any Insolvency Proceedings in respect of the
                Company Parties, other than to implement or consummate the Restructuring in
                accordance with the Restructuring Term Sheet and the Steps Plan, unless such
                Company Party has received advice from an independent Queen’s Counsel of at
                least 10 years call that such action is in the best interests of the relevant Company
                Party; and

        (ii)    undertakes, where possible and lawful (i.e. permitted by law and applicable
                regulation) and not in violation of any fiduciary duty of the members of its
                management board or its directors (reasonably taking into account the best interests
                of the relevant Company Party), to give to the Participating Creditors at least ten
                days’ notice of any intention of the relevant directors to file for any Insolvency
                Proceedings of a Company Party not contemplated under the Restructuring, the
                Restructuring Term Sheet, or the Steps Plan.

(d)     Information Undertakings

        (i)     Subject to: (x) the existing limitations in Clauses 4.13 (Limitations on
                Undertakings) and 6 (Limitations); and (y) to the extent that the Company is not
                obliged to provide such information pursuant to the Existing Finance Documents
                in accordance with and subject to the confidentiality provisions therein, to the
                relevant Party being subject to a confidentiality agreement with the Company, the
                Company and each Scheme Company undertakes to notify the Participating
                Creditors and Shareholder Parties promptly (and in any event within two (2)
                Business Days of such actual knowledge) following it:

                (A)     becoming aware of any other party intending to petition, move or apply
                        for, vote, file or take any steps towards or in connection with any
                        Enforcement Action in respect of any Company Party;

                (B)     receiving any notice from any regulator, which may have (in the
                        reasonable opinion of the Company) a material adverse effect on the
                        business of the Company or the Group (taken as a whole);


                                            24
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19     Page 28 of 77



                (C)     receiving any notice from any counterparty to a contract, license or other
                        Authorization that is material to the operation of the business of the
                        Company or the Group (taken as a whole), which has (in the reasonable
                        opinion of the Company) a material adverse effect on the business of the
                        Company or the Group (taken as a whole);

                (D)     becoming aware of the ABL Lender or any other creditor taking any steps
                        towards or in connection with any Enforcement Action in respect of any
                        Company Party; or

                (E)     becoming aware of the details of any new material litigation, arbitration or
                        administrative proceedings threatened in writing or commenced against
                        any Company Party after the date of this Agreement.

        (ii)    If the Group knows of a material breach by any Party of such Party’s obligations,
                representations, warranties or covenants set forth in this Agreement, it undertakes
                to promptly provide written notice (and in any event within five (5) Business Days
                of such actual knowledge) to the Advisers.

        (iii)   The Company shall use commercially reasonable efforts to continue the business of
                the Group in the ordinary course (other than any steps reasonably required to
                implement the Restructuring and the transactions contemplated thereby).

        (iv)    Subject to: (x) the existing limitations in Clauses 4.13 (Limitations on
                Undertakings) and 6 (Limitations); and (y) to the extent that the Company is not
                obliged to provide such information pursuant to the Existing Finance Documents
                in accordance with and subject to the confidentiality provisions therein, to the
                relevant Party being subject to a confidentiality agreement with the Company in
                form and substance reasonably acceptable to the Company, the Company shall,
                until the RSA Termination Date:

                (A)     use commercially reasonable efforts to keep the Participating Creditors,
                        Shareholder Parties and the Advisers reasonably informed about the
                        operations of the Company and each Group Company;

                (B)     provide reasonable access during normal business hours to the Group’s
                        books and records as reasonably requested by the Advisers;

                (C)     provide the Participating Creditors and the Advisers reasonable access to
                        senior management and the advisors of the Group during normal business
                        hours in the relevant jurisdiction, by e-mail or by telephone; and

                (D)     provide reasonable responses to all reasonable diligence requests within a
                        reasonable timeframe,

                in each case, for the purposes of evaluating the Group’s assets, liabilities,
                operations, businesses, finances, strategies, prospects and affairs for the purposes
                of the Restructuring.

(e)     Group Company Accessions

        If any Affiliate of the Company that is not an Original Group Company becomes a party to
        the Liquidity Facility Agreement, the Company undertakes in favor of the other Parties to
        procure that such Affiliate shall promptly execute and deliver to the Information Agent and
        Weil a Group Company Accession Deed in accordance with Clause 2.4 (Group Company
        Accession).


                                            25
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 29 of 77



(f)     Further Undertakings

        (i)     The Company:

                (A)     undertakes to disclose all Cleansing Material on the data sites maintained
                        for the PCF Debt and Notes in accordance with each Confidentiality
                        Agreement as soon as reasonably practicable following the Effective Time
                        and in any event, not later than the following: (a) if the Effective Time
                        occurs on a Business Day before 5 p.m. (prevailing Eastern Time), then
                        the Company shall make such disclosure or instruct the applicable agent
                        to do so, as applicable, on the same day no later than 5 p.m. (prevailing
                        Eastern Time), and (b) if the Effective Time occurs either (x) on a non-
                        Business Day or (y) on a Business Day after 5 p.m. (prevailing Eastern
                        Time), then the Company shall make such disclosure or instruct the
                        applicable agent to do so, as applicable, on the following Business Day no
                        later than 8:30 a.m. (prevailing Eastern Time);

                (B)     undertakes to promptly pay, or cause to be paid, any Evidenced Adviser
                        Fees as set forth in the applicable Adviser's engagement agreement from
                        time to time or as otherwise set forth in the Restructuring Term Sheet, but
                        in any event within seven (7) days of delivery to the Company of any
                        applicable invoice;

                (C)     shall not terminate, and shall remain in compliance with and not breach,
                        the fee and reimbursement obligations owed to the Ad Hoc Group
                        Advisers and the HoldCo Advisers; and

                (D)     shall procure that the New Organizational Documents are in full force and
                        effect on the Restructuring Effective Date and, to the extent required under
                        applicable local law, have been duly filed with the applicable authorities
                        in the relevant jurisdiction.

        (ii)    The Company undertakes that, other than as contemplated under paragraph (i)
                above, neither it nor any Group Company shall:

                (A)     make or declare any dividends, distributions or other payments on account
                        of its equity (other than as set forth in the Restructuring Term Sheet);

                (B)     directly or indirectly make or procure any payments to the Shareholder
                        Parties or any of its respective Affiliates or reimburse any professional fees
                        incurred by any of the Shareholder Parties or the Participating Noteholders
                        (other than as set forth in the Restructuring Term Sheet); or

                (C)     make any transfers (whether by dividend, distribution or otherwise) to any
                        direct or indirect parent entity or shareholder of the Company (other than
                        as set forth in the Restructuring Term Sheet).

        (iii)   Each Company Party undertakes to not sell, or file any motion or application
                seeking to sell, any material assets other than in the ordinary course of business.

        (iv)    Each Company Party shall maintain its good standing under the laws of the
                jurisdiction in which it is incorporated or organized.

        (v)     Each Company Party undertakes to, by no later than the Restructuring Effective
                Date, deliver (or cause to be delivered) the annual financial statements and related
                reports with respect to the fiscal year ended December 31, 2018 as required by the


                                            26
            Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 30 of 77



                       Liquidity Facility Agreement, the Parent Credit Facility Agreement and the Notes
                       Indenture.

              (vi)     Each Company Party undertakes to, within two weeks of the date of this
                       Agreement, deliver (or cause to be delivered) the Financial Plan (as defined in the
                       Parent Credit Facility Agreement) with respect to the fiscal year ending December
                       31, 2019 as required by the Liquidity Facility Agreement and the Parent Credit
                       Facility Agreement.

4.4   Participating Creditor Undertakings

      Each Participating Creditor undertakes in favor of the other Parties that:

      (a)     it shall not direct, whether directly or indirectly, any administrative agent, collateral agent,
              or indenture trustee (as applicable) to take, or support any other party in taking, any action
              inconsistent with such Participating Creditor’s obligations under this Agreement and, if any
              applicable administrative agent, collateral agent, or indenture trustee takes any action
              inconsistent with such Participating Creditor’s obligations under this Agreement, shall use
              its commercially reasonable efforts to direct or cause such administrative agent, collateral
              agent, or indenture trustee to cease and refrain from taking any such action, provided that
              no Participating Creditor shall, in connection with any such direction, be required to incur
              any out of pocket costs, expenses or liabilities or to provide any indemnity to any party, as
              the case may be; and

      (b)     it shall not opt-out of the releases contemplated by the Restructuring Term Sheet in
              conjunction with consummation of the Restructuring.

4.5   Participating Lender Undertakings

      Subject to Clause 5.1 (Participating Creditor Permitted Transfers), if a Participating Lender elects
      to sub-participate to any person any of its Locked-up Bank Debt after the date of this Agreement
      and grants voting rights to the sub-participant in respect of such Locked-up Bank Debt (a “Voting
      Sub-Participation”), such Participating Lender undertakes in favor of the other Parties to procure
      that such person shall at the same time as entering into the sub-participation arrangement execute
      and deliver to the Information Agent and Weil a Sub-Participation Accession Deed in accordance
      with Clause 2.3 (Sub-Participant Accession) in order that the relevant Locked-up Bank Debt shall
      constitute Locked-up Bank Debt of that person, and not Locked-up Bank Debt of the Participating
      Lender under this Agreement.

4.6   Scheme Creditor Undertakings

      Each Participating Creditor that is a Scheme Creditor undertakes that it shall:

      (a)     promptly and timely vote, or instruct its proxy or other relevant person to timely vote (and
              not change or withdraw such vote or cause or direct such vote to be changed or withdrawn),
              and exercise any powers or rights available to it, irrevocably and unconditionally in favor
              of, and execute and deliver any document and give any other notice, confirmation, consent,
              order, instruction or direction or make any application or announcement necessary or
              desirable to support, facilitate, implement, consummate or otherwise give effect to, as
              applicable:

              (i)      an amendment of the Parent Credit Facility Agreement and each Loan Guaranty (as
                       defined in the Parent Credit Facility Agreement) to ensure that such documents are
                       governed by English law and the English courts have non-exclusive jurisdiction;




                                                    27
            Case 19-11702-BLS            Doc 4-5          Filed 07/30/19       Page 31 of 77



              (ii)     if requested by the Company (in its sole discretion) an amendment of the Notes
                       Indenture to ensure that such document is governed by English law and the English
                       courts have non-exclusive jurisdiction;

              (iii)    the Required Release Amendments and the PCF Guarantee Release;

              (iv)     the Amendment Agreement to the Liquidity Facility Agreement; and

              (v)      the Amendment Agreement to the Parent Credit Facility Agreement.

      (b)     attend each relevant Scheme Meeting (or adjournment thereof) in person or by proxy and
              exercise and cast all of its votes in respect of its Locked-up Debt in favor of each Scheme
              and any amendment or modification to each such Scheme (and not change or withdraw such
              vote or cause or direct such vote to be changed or withdrawn), provided that they are
              proposed by the Company or a Scheme Company and that the terms of the Schemes are and
              remain consistent in all material respects with the terms of this Agreement, the
              Restructuring Term Sheet and the Steps Plan.

4.7   Participating Liquidity Facility Lender Undertakings

      Each Liquidity Facility Lender undertakes (a) to promptly enter into good faith negotiations with
      the Company regarding the provision of the Additional Liquidity Facility Amount and an extension
      of the maturity date of the Liquidity Facility Agreement and (b) to the extent agreement is reached,
      as soon as reasonably practicable, to agree to the precise terms of any amendment or other
      documentation, including the Amendment Agreement to the Parent Credit Facility Agreement and
      the Amendment Agreement to the Liquidity Facility Agreement, reasonably necessary to give effect
      to the provision of the Additional Liquidity Facility Amount, which documentation shall be in form
      and substance reasonably satisfactory to the Company (whose consent shall not be unreasonably
      withheld, conditioned or delayed) and acceptable to the Liquidity Facility Lenders.

4.8   Shareholder Party Undertakings

      Each Shareholder Party undertakes in favor of the other Parties that it shall:

      (a)     (i) promptly execute, deliver, make, issue, file and/or announce (as applicable) any and all
              authorizations, documents, notices, confirmations, consents, orders or instructions or
              directions necessary or desirable to cancel and/or transfer its equity ownership interests in
              the Group and effect the Restructuring in accordance with the Restructuring Term Sheet
              and the Steps Plan, (ii) not take, or direct any other party in taking, any action inconsistent
              with the Restructuring Term Sheet in respect of the distributions to the Revolving Lenders
              on account of or in connection with the CayCo Cash Collateral and the Pledged Incremental
              Coupon Loans and (iii) pursuant to and subject to this Agreement, take such actions as are
              reasonably necessary or appropriate to cause the RCF Exclusive Collateral to be distributed
              to or otherwise received by the Revolving Lenders on the Restructuring Effective Date in
              accordance with and as contemplated by the Restructuring Term Sheet;

      (b)     upon consummation of the Restructuring pursuant to the Restructuring Documents, waive,
              release, set-off, discharge, or otherwise settle any and all of its unsecured claims of any kind
              or nature against the Company, except any PCF Debt or Notes held by such Shareholder
              Party (subject to the terms of the Restructuring Term Sheet); and

      (c)     not (i) pledge or encumber (other than as in effect as of the date hereof) or assign, sell, or
              otherwise transfer, including by the declaration of a worthless stock deduction for any tax
              year, offer, or contract to pledge, encumber, assign, sell, or otherwise transfer, in whole or
              in part, directly or indirectly, any portion of its right, title, or interests in any of its shares,
              stock, or other equity interests in the Group; or (ii) other than as held as of the date hereof,
              acquire any outstanding indebtedness of the Group, in each case, to the extent such pledge,

                                                     28
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 32 of 77



              encumbrance, assignment, sale, acquisition, declaration of worthlessness or other
              transaction or event will impair or adversely affect any of the Group's tax attributes
              (including under section 108 or 382 of the Internal Revenue Code of 1986 (as amended));

      (d)     except to the extent expressly provided hereunder or under the Restructuring Documents:

              (i)     not enter into any transactions or agreements with the Group or receive any
                      management or transaction fees or expense reimbursements from the Group; or

              (ii)    without prejudice to the terms of the Restructuring, until after both the PCF Debt
                      and Liquidity Facility Debt are paid in full in cash or as otherwise agreed to by the
                      Majority Participating Lenders, in their sole discretion, not assert any claims of any
                      kind or any priority against the Group, rights to indemnification and contribution
                      under the Group's constituent documents or applicable state law; and

      (e)     not (i) pledge or encumber (other than as in effect as of the date hereof pursuant to the RCF
              Pledge and Security Agreement) or assign, sell, convey, dispose of, or otherwise transfer
              all or any of the RCF Exclusive Collateral or the right to receive any recovery, value or
              other distribution on account of any of the RCF Exclusive Collateral owned by it that are
              pledged under the RCF Pledge and Security Agreement, (ii) release any of the RCF
              Exclusive Collateral (or waive any right to RCF Exclusive Collateral) except as expressly
              contemplated pursuant to this Agreement, or (iii) other than as in effect as of the date hereof
              pursuant to the Existing Finance Documents, subordinate in right of payment or lien priority
              the RCF Exclusive Collateral.

4.9   Restructuring Documents

      (a)     The Company, the Participating Lenders and the Participating Noteholders undertake to
              promptly enter into good faith negotiations to agree upon:

              (i)     a Steps Plan (which, once agreed, shall be annexed to this Agreement as a new
                      Schedule);

              (ii)    the Allocations Spreadsheet and Funds Flow;

              (iii)   the precise terms of the Restructuring Documents as soon as reasonably
                      practicable, provided that:

                      (A)      the Restructuring Documents shall be consistent in all material respects
                               with the Restructuring Term Sheet and, if applicable, the Steps Plan;

                      (B)      in addition to Clause 4.9(a)(iii)(A) (Restructuring Documents), the Key
                               Restructuring Documents shall be in form and substance reasonably
                               satisfactory to the Company, the Majority Participating Lenders and the
                               Majority Participating Noteholders (each of whose consents shall not be
                               unreasonably withheld, conditioned or delayed);

                      (C)      in addition to Clause 4.9(a)(iii)(A) (Restructuring Documents), the Key
                               Consultation Restructuring Documents shall be in form and substance
                               reasonably satisfactory to the Company and the Majority Participating
                               Lenders; provided that the HoldCo Group Parties shall have a consultation
                               right with respect to the Key Consultation Restructuring Documents and
                               the terms of the Key Consultation Restructuring Documents shall:

                               (1)      not impair the economic treatment or legal rights of the PCF Debt
                                        or Notes held by CayCo or any of its Affiliates as set forth in the
                                        Restructuring Term Sheet; or

                                                   29
             Case 19-11702-BLS          Doc 4-5         Filed 07/30/19     Page 33 of 77



                               (2)      other than as expressly set forth in the Restructuring Term Sheet,
                                        not materially adversely or disproportionately affect the treatment
                                        of the PCF Debt or Notes held by CayCo or any of its Affiliates
                                        (as compared to the treatment of the other Participating PCF
                                        Lenders and other Participating Noteholders); and

                       (D)     in addition to Clause 4.9(a)(iii)(A) (Restructuring Documents), the Key
                               Other Restructuring Documents shall be in form and substance reasonably
                               satisfactory to the Company and the Majority Participating Lenders
                               provided that the HoldCo Group Parties shall have a consultation right
                               with respect to the Key Other Restructuring Documents;

       (b)     The Scheme Companies and each of the other Parties, as applicable, shall use reasonable
               endeavors to procure that their respective legal advisers, to the extent practicable:

               (i)     provide the legal Advisers with drafts of:

                       (A)     the Practice Statement Letter, prior to the date on which the applicable
                               Scheme Company intends to issue the Practice Statement Letter, but in any
                               event no less than ten (10) days in advance of the date set out in paragraph
                               (b) of the Restructuring Conditions; and

                       (B)     the Explanatory Statement, Scheme Document and all other pleadings to
                               be filed with the Court in the proceedings seeking sanction of the Schemes
                               prior to the date on which the applicable Scheme Company intends to file
                               the relevant document or pleading, but in any event no less than ten (10)
                               days in advance of the date on which the relevant Scheme Company
                               intends to file the relevant document or pleading;

               (ii)    consult in good faith with the legal Advisers regarding the form and substance of
                       any such documents or pleadings the applicable Scheme Company intends to file
                       prior to submitting them in any proceedings before the Court, the Bankruptcy Court
                       or the Canadian Court; and

               (iii)   reasonably in advance of the final date for launching the Schemes pursuant to
                       paragraph (b) of the Restructuring Conditions:

                       (A)     coordinate to have the Ad Hoc Group Advisers provide drafts of the
                               following documents to the other Advisers: (1) the New Organizational
                               Documents; (2) the New Shareholders Agreement; and (3) the Backstop
                               Agreement;

                       (B)     coordinate to have the HoldCo Advisers provide a draft of the Warrants
                               Agreement to the other Advisers; and

                       (C)     provide the legal Advisers with drafts of the New Term Loan Facility
                               Agreement and any related intercreditor agreement.

4.10   Potential Impediments

       Each Party shall promptly notify the Company (and the Company shall promptly notify each other
       Party upon receiving such notification) of any matter or circumstance which it knows, or suspects
       would reasonably be expected, to be a material impediment to the implementation or consummation
       of the Restructuring, unless it reasonably believes that any other person has already notified the
       Company of any such matter or circumstance (save where such notification would breach any
       applicable law, regulation or rules of any relevant stock exchange or governmental or other
       regulatory authority).

                                                   30
             Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 34 of 77



4.11   Restrictions on Enforcement / Forbearance

       (a)     Until the RSA Termination Date or, if applicable to such Participating Creditor, the
               Participating Party Termination Date, each Participating Creditor agrees to forbear from
               taking any Enforcement Action or exercising any other remedies (including taking or
               instructing or encouraging another party to take, any Enforcement Action) in respect of any
               Default or Event of Default arising from or related to:

               (i)      the Group’s failure to make any interest payment due on and after April 24, 2019
                        until the RSA Termination Date, with respect to the revolving facility under the
                        Parent Credit Facility Agreement;

               (ii)     the Group’s failure to make any interest payment due on and after April 30, 2019
                        until the RSA Termination Date with respect to the term loan facility under the
                        Parent Credit Facility Agreement;

               (iii)    the Group’s failure to make any installment of principal due on and after May 1,
                        2019 until the RSA Termination Date with respect to any facility under the Parent
                        Credit Facility Agreement;

               (iv)     the Group’s failure to make the interest payment due on and after May 1, 2019 until
                        the RSA Termination Date with respect to the Notes Indenture;

               (v)      the Group’s failure to timely deliver an annual compliance certificate due on April
                        30, 2019 under the Notes Indenture;

               (vi)     the Group’s failure to timely deliver annual financial statements or related reports
                        with respect to the fiscal year ended December 31, 2018 under the Liquidity
                        Facility Agreement, the Parent Credit Facility Agreement or the Notes Indenture;

               (vii)    the Group’s failure to timely deliver quarterly financial statements or related
                        reports until the RSA Termination Date including: (i) the fiscal quarter ended
                        March 31, 2019 and (ii) the fiscal quarter ending June 30, 2019 under the Liquidity
                        Facility Agreement, the Parent Credit Facility Agreement or the Notes Indenture;

               (viii)   the Group’s failure to timely deliver the Financial Plan (as defined in the Parent
                        Credit Facility Agreement) with respect to the fiscal year ending December 31,
                        2019;

               (ix)     the Group’s failure to comply with milestones set forth in section 5.13 of the
                        Liquidity Facility Agreement;

               (x)      the Group’s failure to comply with the minimum cash covenant set forth in Section
                        6.13(b) of the Liquidity Facility Agreement;

               (xi)     the entry into this Agreement or any Restructuring Document or any step envisaged
                        by the Steps Plan or otherwise in connection with the launch and/or implementation
                        of the Restructuring (including, for the avoidance of doubt, the launch and/or
                        sanction of the Schemes and/or the application for and/or approval of the
                        recognition of the Schemes under any U.S. Proceedings or the Canadian
                        Proceedings in accordance with this Agreement);

               (xii)    any defaults or events of default arising from or related to the foregoing under the
                        ABL Credit Agreement;

               (xiii)   any default or event of default arising under Section 7.01(g)(iii) of the Parent Credit
                        Facility Agreement; and/or

                                                     31
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 35 of 77



        (xiv)   any default or event of default arising under Section 7.01(g)(iii) of the Liquidity
                Facility Agreement;

        (the Defaults or Events of Default listed in paragraphs (i) to (xiv) above, the “Specified
        Defaults”) provided that (1) on and after the RSA Termination Date or, if applicable to
        such Participating Creditor, the Participating Party Termination Date or the Individual
        Participating Party Termination Date, the agreements and forbearances set forth in this
        Clause 4.11(a) (Restrictions on Enforcement / Forbearance) as to such Party shall have no
        further force and effect, and such Party shall be permitted to exercise or take any
        Enforcement Action, including any remedies (including instructing or encouraging another
        party to take any Enforcement Action), in respect of any Default or Event of Default arising
        from the foregoing and (2) if a Participating Party Termination Date or an Individual
        Participating Party Termination Date occurs as to CayCo or any other HoldCo Group Party,
        then nothing in this Agreement shall restrict, limit or otherwise impair any Party that holds
        Revolving Loans, or any agent or representative thereof, from exercising any rights or
        remedies against, or taking any other Enforcement Action with respect to, the RCF
        Exclusive Collateral that may be available to such Party notwithstanding this Agreement.

(b)     Subject to the amendment, restatement and/or cancellation thereof, and/or the waiver or
        forbearance in respect of any provisions therein (including as expressly set out in this
        Agreement (including under this Clause 4.11 (Restrictions on Enforcement / Forbearance)
        and/or pursuant to the Restructuring), each of the Existing Finance Documents shall
        continue to have full force and effect and, following the occurrence of the RSA Termination
        Date or the Participating Party Termination Date (as applicable), the applicable
        Participating Creditors shall be free to pursue all their rights under the Existing Finance
        Documents.

(c)     For the avoidance of doubt, the forbearance in this Clause 4.11 (Restrictions on
        Enforcement / Forbearance) shall:

        (i)     not constitute a waiver with respect to any Defaults or Events of Default; and

        (ii)    not bar any Participating Creditor from filing a proof of claim in the Schemes, the
                U.S. Proceedings or the Canadian Proceedings, or taking action to establish the
                amount of such claim.

(d)     If the Restructuring is not consummated by the RSA Termination Date, the Parties fully
        reserve any and all of their rights, remedies, claims and defenses. Except as expressly
        provided in this Agreement and any applicable intercreditor agreement, nothing herein is
        intended to, or does, in any manner waive, limit, impair or restrict any right of any
        Participating Creditor to protect and preserve any right, remedy, condition or approval
        requirement under this Agreement or the Restructuring Documents.

(e)     Subject to this Clause 4.11 (Restrictions on Enforcement / Forbearance), nothing in this
        Agreement shall limit, condition or restrict the Participating Liquidity Facility Lenders
        from:

        (i)     exercising any rights and remedies under the Liquidity Facility Agreement (and
                any related Loan Documents);

        (ii)    waiving or forbearing with respect to any “Default” or “Event of Default” under
                and as defined in the Liquidity Facility Agreement (and all related credit
                documents) other than the Specified Defaults;

        (iii)   amending, modifying or supplementing the Liquidity Facility Agreement (and any
                related credit documents); or


                                            32
             Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 36 of 77



               (iv)    refusing to make additional advances under the Liquidity Facility Agreement (and
                       any related credit documents),

               in each case in Clauses (i) through (iv) above, in accordance with the terms of the Liquidity
               Facility Agreement (and any related Loan Documents in respect of the Liquidity Facility
               Agreement).

4.12   Notification of Breaches

       Each Party shall promptly notify the Company (and the Company shall promptly notify each other
       Party upon receiving such notification) of:

       (a)     any representation or statement made or deemed to be made by it under this Agreement
               which is or proves to have been incorrect or misleading in any material respect when made
               or deemed to be made; and

       (b)     the details of any breach by it of any undertaking given by it under this Agreement.

4.13   Limitations on Undertakings

       Notwithstanding anything contained in this Agreement and notwithstanding any delivery of a
       consent or vote in support of the Schemes or the Restructuring by any Participating Creditor or
       Shareholder Party (as applicable), nothing in this Agreement shall:

       (a)     be construed to prohibit any such Party from asserting or contesting whether any matter,
               fact, or thing is a breach of, or is inconsistent with, this Agreement;

       (b)     be construed to prohibit any such Party from appearing as a party-in-interest in any matter to
               be adjudicated in a court of competent jurisdiction, so long as such appearance and the
               positions advocated in connection therewith are not materially inconsistent with this
               Agreement and are not for the purpose of delaying, interfering with, impeding, or taking
               any other action to delay, interfere with or impede, directly or indirectly, the Restructuring;


       (c)     impair or waive the rights of any such Party to assert or raise any objection permitted under
               this Agreement in connection with the Restructuring;

       (d)     prevent any such Party from enforcing this Agreement;

       (e)     require any such Party to incur any material financial or other material liability in
               connection with effectuating or otherwise implementing this Agreement, the Restructuring
               Documents or the Restructuring, except as specifically provided for in this Agreement or
               such Restructuring Document;

       (f)     obligate such Party to deliver a vote or prohibit such Party from withdrawing such vote in
               each case on or after the RSA Termination Date or, if applicable to such Party, the
               Participating Party Termination Date or the Individual Participating Party Termination Date
               (in each case, other than as a result of the occurrence of the Restructuring Effective Date);
               provided that upon the withdrawal of any such vote on or after the RSA Termination Date,
               or, if applicable to such Party, the Participating Party Termination Date or the Individual
               Participating Party Termination Date (in each case other than as a result of the occurrence
               of the Restructuring Effective Date), such vote shall be deemed void ab initio and such
               Party shall have the opportunity to change its vote;

       (g)     require any such Party to take any action which is prohibited by applicable law; or

       (h)     prevent any such Party from taking any action which is required by applicable law.

                                                    33
            Case 19-11702-BLS            Doc 4-5         Filed 07/30/19      Page 37 of 77



5     PARTICIPATING CREDITOR PERMITTED TRANSFERS

5.1   Until the RSA Termination Date, or if applicable to such Participating Creditor, the Participating
      Party Termination Date or the Individual Participating Party Termination Date, no Participating
      Creditor shall assign any of its rights or transfer (by novation, sub-participation or otherwise) all or
      any part of its rights or obligations of, grant any proxies, or declare or create any trust over any of
      its rights, title, interest or benefits in respect of, its Locked-up Debt or this Agreement (including
      any monies owed and other assets owing to it under or in connection with the Locked-up Debt or
      this Agreement) to, or in favor of, any person who is not a Participating Creditor:

      (a)     except as permitted under the relevant Existing Finance Documents; and

      (b)     unless and until such assignee or transferee delivers to the Information Agent and Weil a
              duly executed and completed Creditor Accession Deed in accordance with Clause 2.2
              (Creditor Accession) or a duly executed and completed Sub-Participant Accession Deed in
              accordance with Clause 2.3 (Sub-Participant Accession) (as applicable),

      except that, where a Participating Lender grants a sub-participation in respect of any of its Locked-
      up Bank Debt, it shall be acceptable for such Participating Lender to include the relevant amount of
      Locked-up Bank Debt that is subject to sub-participation as part of its own Locked-up Bank Debt
      and for the sub-participant not to execute a Sub-Participant Accession Deed in respect of the
      Locked-up Bank Debt that is subject to sub-participation, provided that the Participating Lender
      retains the necessary voting and other rights and obligations in respect of the relevant Locked-up
      Bank Debt that is subject to sub-participation and complies with its obligations in respect thereof as
      part of its Locked-up Bank Debt under this Agreement (the requirements set forth in this Clause 5.1,
      the “Transfer Requirements”).

5.2   Nothing in this Agreement shall prevent any Participating Creditor from purchasing or otherwise
      acquiring rights to control Debt in addition to its Locked-up Debt, provided that any such Debt shall
      automatically become Locked-up Debt of that Participating Creditor and any vote by the transferor
      in favor of any Scheme shall be binding upon the transferee.

5.3   Each Participating Creditor shall promptly, but in any event not later than three (3) Business Days
      notify the Information Agent of any increase or decrease in the principal amount of its Locked-up
      Debt from time to time. If there is an increase in the aggregate principal amount of Locked-up Debt
      held by all of the Participating Creditors, the Information Agent shall promptly notify Weil of such
      increased aggregate amount.

5.4   A purported transfer (by novation, assignment, sub-participation or otherwise), the granting of any
      proxy, or the declaration or creation of any trust by any Participating Creditor which is not in
      accordance with this Clause 5 (Participating Creditor Permitted Transfers) shall be void and have
      no effect.

5.5   Upon transfer by a Participating Creditor of all of its Locked-up Debt in accordance with this Clause
      5 (Participating Creditor Permitted Transfers), such Participating Creditor shall immediately cease
      to be a Party to this Agreement in its capacity as a Participating Creditor (and shall cease to be a
      Participating Creditor for the purpose of this Agreement) and this Agreement shall in such case
      continue among the remaining Parties, provided that this Clause 5 (Participating Creditor Permitted
      Transfers) shall be:

      (a)     without prejudice to the accrued rights of the Participating Creditor against any other Party
              or the accrued rights of any other Party against the Participating Creditor with respect to
              any prior breaches of any of the terms of this Agreement; and

      (b)     without limitation to the obligations of any Party against the remaining Parties under the
              terms of this Agreement.


                                                    34
            Case 19-11702-BLS            Doc 4-5          Filed 07/30/19      Page 38 of 77



5.6   If a Participating Creditor which ceased to be a Participating Creditor in accordance with Clause 5.5
      above acquires Debt after ceasing to be a Participating Creditor, it shall automatically accede to this
      Agreement as a Participating Creditor again.

5.7   Notwithstanding anything in this Agreement to the contrary, a Qualified Market Maker that acquires
      any Debt with the purpose and intent of acting as a Qualified Market Maker for such Debt shall not
      be required to execute and deliver an Accession Deed in respect of such Debt if (i) such Qualified
      Market Maker subsequently transfers such Debt (by purchase, sale assignment, participation, or
      otherwise) on or by the earlier of (x) five (5) Business Days of its acquisition thereof to a transferee
      that is an entity that is not an affiliate, affiliated fund, or affiliated entity with a common investment
      advisor or (y) the Restructuring Effective Date; (ii) the Qualified Market Maker agrees that if it
      holds such Debt on or immediately prior to any voting deadline in connection with any matter on
      which a Scheme Creditor would be required to vote pursuant to Clause 4.6 (Scheme Creditor
      Undertakings), it will take all such necessary steps to promptly and timely vote or instruct its proxy
      or other relevant person to timely vote and comply with each other undertaking pursuant to Clause
      4.6 (Scheme Creditor Undertakings) as if it were a Scheme Creditor; and (iii) the transfer and
      transferee otherwise satisfy the Transfer Requirements. To the extent that a Participating Creditor
      is acting in its capacity as a Qualified Market Maker, it may transfer (by purchase, sale, assignment,
      participation, or otherwise) any right, title or interests in Debt that the Qualified Market Maker
      acquires from a holder of the Debt who is not a Participating Creditor without the requirement that
      the transfer satisfy the Transfer Requirements. In the event any Qualified Market Maker is a
      Participating Creditor as of the Effective Time, its obligations hereunder shall be limited to the Debt
      it beneficially owns as of the Effective Time.

5.8   Notwithstanding anything in this Agreement to the contrary, any HoldCo Group Party may assign or
      transfer any of its PCF Debt and/or any of its Notes to any of its Affiliates, including any of its direct
      or indirect holders of equity interests or affiliates thereof; provided that such assignee or transferee
      agrees to be bound to the terms hereof by acceding as an Additional Participating Creditor to, and
      in accordance with, this Agreement.

6     LIMITATIONS

6.1   Nothing in this Agreement, including in Clause 4 (General Undertakings), shall:

      (a)     require any member of the Group, Participating Creditor, Shareholder Party, direct or
              indirect holders of equity interests in a Shareholder Party or the members of their respective
              management boards or directors to (whether by action or omission) breach, or procure the
              breach of: (i) any law or regulation or fiduciary duties or comparable liability concepts
              under applicable law (such as capital or liquidity maintenance rules for upstream collateral)
              or its constitutional documents; or (ii) any order or direction of any relevant court or
              governmental, supervisory or regulatory body;

      (b)     restrict or attempt to restrict any officer of any member of the Group from complying with
              any legal obligation or any fiduciary duty of the members of its management board or its
              directors (reasonably taking into account the best interests of the relevant member of the
              Group) to commence Insolvency Proceedings in respect of that member of the Group, in
              each case provided that where possible and lawful, the Company shall in good faith give
              notice to the Participating Creditors and Shareholder Parties of its (or the relevant member
              of the Group's) intended actions in accordance with Clause 4.3(c) (Insolvency Filings);

      (c)     restrict or attempt to restrict any officer of any member of the Group from undertaking
              measures which, under applicable law in respect of this or any other member of the Group,
              are designed to cure otherwise existing mandatory insolvency grounds based on illiquidity
              or over-indebtedness, such as the subordination of intercompany receivables, the issuance
              of a letter of support or comparable instruments.



                                                     35
            Case 19-11702-BLS           Doc 4-5          Filed 07/30/19     Page 39 of 77



      (d)     require any Party to take any action, or omit to take any action, which is inconsistent with
              the Schemes;

      (e)     require any Participating Creditor or Shareholder Party to increase or extend any existing
              debt financing or to make any additional equity and/or debt financing available to the
              Company or any other member of the Group except as expressly contemplated in this
              Agreement or other Restructuring Documents;

      (f)     prevent any Participating Creditor from exercising its rights in accordance with the Existing
              Finance Documents which are not suspended or forborne by such Participating Creditor in
              accordance with the terms of this Agreement;

      (g)     prevent any Participating Creditor or Shareholder Party (or their respective Affiliates) from
              providing, debt financing, equity capital or other services (including advisory services) or
              from carrying on its activities in the ordinary course and providing services to clients
              (including to others who may have a conflicting interest to the Restructuring);

      (h)     require any Party to bring or become party to any legal or arbitration proceedings (other than
              as expressly contemplated by this Agreement);

      (i)     prevent or restrict any Party from bringing proceedings or taking such action or steps which
              the Company, Majority Participating Lenders and Majority Participating Noteholders
              consider to be reasonably necessary or desirable to implement or consummate the
              Restructuring, except as otherwise set forth in this Agreement; or

      (j)     prevent any Party from bringing legal proceedings against any person solely for the purpose
              of:

              (i)      obtaining injunctive relief (or any analogous remedy) to restrain any actual or
                       putative breach of this Agreement; or

              (ii)     obtaining specific performance in respect of any obligations set out in this
                       Agreement.

6.2   Clause 6.1 above does not apply to, and shall not serve to restrict the taking of, any action which has
      the prior written consent of the Company, the relevant member of the Group, the Majority
      Participating Lenders and the Majority Participating Noteholders.

6.3   Solely by signing this Agreement:

      (a)     none of the Participating Creditors shall have any fiduciary duty, any duty of trust or,
              subject to the terms of this Agreement, any confidentiality provisions under the Existing
              Finance Documents and any applicable confidentiality agreements, confidence in any form
              to any other Participating Creditor, any Shareholder Party, the Company, any Group
              Company or their respective affiliates, or their or their affiliates’ creditors or other
              stakeholders, including, without limitation, any holders of Notes, any Liquidity Facility
              Lenders or PCF Lenders, or any holders of direct or indirect ownership or equity interests
              in the Company or any Group Company, and, other than as expressly set forth in this
              Agreement, any confidentiality provisions under the Existing Finance Documents and any
              applicable confidentiality agreements, there are no commitments among or between the
              Participating Creditors and the Shareholder Parties. Except as expressly set forth in the
              terms of this Agreement and any other applicable confidentiality agreement, no prior
              history, pattern or practice of sharing confidences among or between any of the
              Participating Creditors, the Shareholder Parties, the Company and/or any Group Company
              shall in any way affect or negate this understanding and agreement; and



                                                    36
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 40 of 77



      (b)     none of the Shareholder Parties shall have any fiduciary duty, any duty of trust or, subject
              to the terms of this Agreement and any applicable confidentiality agreements, confidence
              in any form to any Participating Creditors, the Company, any Group Company or their
              respective affiliates, or their or their affiliates’ creditors or other stakeholders; and

      (c)     other than as expressly set forth in this Agreement, any confidentiality provisions under the
              Existing Finance Documents and any applicable confidentiality agreements, there are no
              commitments among or between the Participating Creditors and the Shareholder Parties.

7     THE INFORMATION AGENT

7.1   The Information Agent shall be responsible for, among other things, the receipt and processing of
      Creditor Accession Deeds and Sub-Participant Accession Deeds, and the decision of the Information
      Agent in relation to any such reconciliations and calculations (as applicable) which may be required
      shall be final (in the absence of manifest error) and may not be disputed by any Participating
      Creditor and each Participating Creditor hereby unconditionally and irrevocably waives and releases
      any claims which may arise against the Company or the Information Agent after the date of this
      Agreement (save in the case of wilful misconduct, fraud or gross negligence) in each case in relation
      to the Information Agent’s performance of its roles in connection with this Agreement. The
      Information Agent shall provide any Participating Creditor with such information relating to the
      calculations and reconciliations referred to above as that Participating Creditor may reasonably
      request for the purposes of evaluating and checking such calculations and reconciliations.

7.2   In undertaking such reconciliation and calculation, the Information Agent and/or the Company may
      request, and the relevant Participating Creditor shall deliver, such evidence as may reasonably be
      required by the Information Agent and/or the Company proving (to the reasonable satisfaction of
      the Information Agent and/or the Company (as applicable)):

      (a)     that it is the Beneficial Owner of the Locked-up Debt in relation to which a Participating
              PCF Lender, Participating Liquidity Facility Lender, or Participating Noteholder claims it
              has signed this Agreement, a Creditor Accession Deed or a Sub-Participant Accession
              Deed; and

      (b)     with respect to a Participating PCF Lender or Participating Noteholder, its entitlement to
              receive the PCF Lender Lock-up Payment and/or Noteholder Lock-up Payment, as
              applicable, in respect of any Locked-up Debt of which it is the Beneficial Owner and in
              respect of which it claims such entitlement.

7.3   For the avoidance of doubt, the Information Agent will reconcile the entitlements of any
      Participating PCF Lender or Participating Noteholder to the PCF Lender Lock-up Payment and/or
      Noteholder Lock-up Payment, as applicable, based on verification from each Participating PCF
      Lender and Participating Noteholder:

      (a)     that it is the Beneficial Owner of the Locked-up Debt; and

      (b)     if relevant, of the details of any transfers (including without limitation the identity of any
              transferee) pursuant to which it has become or ceased to be the Beneficial Owner of Locked-
              up Debt.

7.4   Any incomplete or inaccurate information provided under this Agreement or otherwise by any
      Participating PCF Lender or Participating Noteholder may void such Participating PCF Lender’s or
      Participating Noteholder’s entitlement to the PCF Lock-up Payment and/or Noteholder Lock-up
      Payment (as applicable) under this Agreement.

8     TERMINATION

8.1   Mutual Voluntary Termination

                                                   37
            Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 41 of 77



      This Agreement may be terminated with immediate effect by the mutual written consent of the
      Company, the Majority Participating Lenders, the Majority Participating Noteholders and the
      Shareholder Parties.

8.2   Company Voluntary Termination

      The Company or the Borrower/Issuer may, upon five (5) Business Days written notice to the other
      Parties, terminate this Agreement with respect to all Parties if:

      (a)     if, beginning on the day that is fourteen (14) days after the Effective Time, any Aggregate
              Locked-up Debt is less than the applicable Scheme Threshold;

      (b)     the Restructuring is amended or modified other than in accordance with this Agreement
              (including Clause 4.2(a)(v) (All Parties Undertakings)) in any material respect which is
              likely to adversely affect or conflict with the terms of the Restructuring as set out in the
              Restructuring Term Sheet and, when applicable, the Steps Plan;

      (c)     any Restructuring Document is amended, restated, varied or supplemented (or any
              combination thereof) in a manner inconsistent with Clause 4.9 (Restructuring Documents);


      (d)     a final order of a relevant court or governmental body restraining or otherwise preventing
              the implementation of the Restructuring has been made and has not been revoked or
              dismissed within thirty (30) days of it being made (other than an order made at the
              instigation of or on the application of the Company purporting to terminate this Agreement
              under this sub-clause);

      (e)     any representation or warranty of any Participating Creditor or Shareholder Party under this
              Agreement proves to have been incorrect or misleading in any material respect and, if
              capable of remedy, is not remedied within five (5) Business Days from the earlier of the
              date on which the relevant Participating Creditor or Shareholder Party becomes aware of
              the inaccuracy or is given notice of such breach; provided that the foregoing shall not apply
              if (x) other Scheme Creditors have timely submitted (and not withdrawn) votes that
              otherwise satisfy the Scheme Threshold (PCF) and the Scheme Threshold (Notes) in which
              case the Company may only terminate this Agreement in respect of the breaching Scheme
              Creditor; or (y) (i) Participating PCF Lenders not otherwise in breach as of the date of
              determination own or control PCF Debt in excess of the Scheme Threshold (PCF); and (ii)
              Participating Noteholders not otherwise in breach as of the date of determination own or
              control Notes in excess of the Scheme Threshold (Notes);

      (f)     any Participating Creditor or Shareholder Party is in breach in a material respect of any of its
              obligations or undertakings under the terms of this Agreement and, if capable of remedy,
              such breach is not remedied within five (5) Business Days from the date on which the
              relevant Participating Creditor or Shareholder Party is given notice of such breach; provided
              that the foregoing shall not apply if (x) other Scheme Creditors have timely submitted (and
              not withdrawn) votes that otherwise satisfy the Scheme Threshold (PCF) and the Scheme
              Threshold (Notes), in which case the Company may only terminate this Agreement in
              respect of the breaching Participating Creditor; or (y) (i) Participating PCF Lenders not
              otherwise in breach as of the date of determination own or control PCF Debt in excess of
              the Scheme Threshold (PCF); and (ii) Participating Noteholders not otherwise in breach as
              of the date of determination own or control Notes in excess of the Scheme Threshold
              (Notes);

      (g)     the Majority Participating Liquidity Facility Lenders, the Majority Participating PCF
              Lenders, the Majority Participating Noteholders or any of the Shareholder Parties terminate
              any of their obligations under and in accordance with this Agreement;


                                                    38
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 42 of 77



      (h)     any Participating Creditor fails to timely vote all its Locked-up Debt in accordance with,
              and at the times specified by, this Agreement; provided that the foregoing shall not apply if
              (x) other Scheme Creditors have timely submitted (and not withdrawn) votes that otherwise
              satisfy the Scheme Threshold (PCF) and the Scheme Threshold (Notes) or (y) (i)
              Participating PCF Lenders not otherwise in breach as of the date of determination own or
              control PCF Debt in excess of the Scheme Threshold (PCF); and (ii) Participating
              Noteholders not otherwise in breach as of the date of determination own or control Notes
              in excess of the Scheme Threshold (Notes);

      (i)     the board of directors, managers, members, or partners (or comparable body), as applicable,
              of any Company Party determines in good faith based upon the advice of outside counsel
              that continued performance under this Agreement would be inconsistent with the exercise
              of its fiduciary duties under applicable law in accordance with Clause 6 (Limitations);

      (j)     the Court, the Bankruptcy Court or the Canadian Court enters an order authorizing (or
              otherwise authorizes) any party to proceed against any material asset of the Group or that
              would materially and adversely affect any of the Group’s ability to operate their businesses
              in the ordinary course;

      (k)     if any of the Chapter 15 Order, the Canadian Recognition Order or the order sanctioning the
              Schemes is reversed, stayed, dismissed, vacated, reconsidered, modified or amended in a
              manner inconsistent with this Agreement without the consent of the Company;

      (l)     any Group Company or any of the members of their respective management boards or
              directors determines to pursue an Alternative Restructuring in reliance on any of their rights
              set forth in Clauses 6.1(a), 6.1(c) or 8.2(i); or

      (m)     the Court refuses to (i) give leave to sanction the Creditors’ meetings or (ii) sanction the
              Schemes.

8.3   Participating Party Voluntary Termination

      This Agreement may be terminated by Participating Creditors as follows: (x) the Majority
      Participating Liquidity Facility Lenders shall have the right, but not the obligation, upon five (5)
      Business Days written notice to the other Parties, to terminate the rights and obligations of the
      Participating Liquidity Facility Lenders under this Agreement; (y) the Majority Participating PCF
      Lenders shall have the right, but not the obligation, upon five (5) Business Days’ written notice to
      the other Parties, to terminate the rights and obligations of the Participating PCF Lenders under this
      Agreement; and (z) the Majority Participating Noteholders shall have the right, but not the
      obligation, upon five (5) Business Days written notice to the other Parties, to terminate the rights
      and obligations of the Participating Noteholders under this Agreement, in each case, upon the
      occurrence of any of the following events, in which case this Agreement shall continue in full force
      and effect in respect to all other Parties:

      (a)     if, beginning on the day that is fourteen (14) days after the Effective Time, any Aggregate
              Locked-up Debt is less than the applicable Scheme Threshold;

      (b)     the Restructuring is amended or modified other than in accordance with this Agreement in
              any material respect which is likely to adversely affect or conflict with the terms of the
              Restructuring as set out in the Restructuring Term Sheet and, when applicable, the Steps
              Plan;

      (c)     any Restructuring Document is amended, restated, varied or supplemented (or any
              combination thereof) in a manner inconsistent with Clause 4.9 (Restructuring Documents);

      (d)     a final order of a relevant court or governmental body restraining or otherwise preventing
              the implementation of the Restructuring has been made and has not been revoked,

                                                   39
      Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 43 of 77



        withdrawn or dismissed within thirty (30) days of it being made (other than an order made
        at the instigation of or on the application of the group of the Participating Creditors and/or
        Shareholder Parties purporting to terminate this Agreement under this sub-clause);

(e)     any representation or warranty of any of the Parties under this Agreement proves to have
        been incorrect or misleading in any material respect and it could reasonably be expected to
        have a material adverse impact on the consummation of the Restructuring and, if capable
        of remedy, is not remedied within five (5) Business Days from the earlier of the date on
        which the applicable Party becomes aware of the inaccuracy or is given notice of such
        inaccuracy; provided that a Party cannot rely on its own misrepresentation or breach of
        warranty and the foregoing shall not apply if:

        (i)     Participating PCF Lenders not otherwise in breach as of the date of determination
                own or control PCF Debt in excess of the Scheme Threshold (PCF); and

        (ii)    Participating Noteholders not otherwise in breach as of the date of determination
                own or control Notes in excess of the Scheme Threshold (Notes);

(f)     any Company Party or Shareholder Party is in breach in a material respect of any of its
        obligations or undertakings under the terms of this Agreement and, if capable of remedy,
        such breach is not remedied within five (5) Business Days from the date on which the
        relevant Company Party or Shareholder Party is given notice of such breach;

(g)     any Participating Creditor is in breach in a material respect of any of its obligations or
        undertakings under the terms of this Agreement and, if capable of remedy, such breach is
        not remedied within five (5) Business Days from the date on which the relevant
        Participating Creditor is given notice of such breach; provided that the foregoing shall not
        apply if (x) other Scheme Creditors have timely submitted (and not withdrawn) votes that
        otherwise satisfy the Scheme Threshold (PCF) and the Scheme Threshold (Notes), in which
        case, the Majority Participating Liquidity Facility Lenders, Majority Participating PCF
        Lenders and/or Majority Participating Noteholders may only terminate this Agreement in
        respect of the breaching Participating Creditor; or (y) (i) Participating PCF Lenders not
        otherwise in breach as of the date of determination own or control PCF Debt in excess of
        the Scheme Threshold (PCF); and (ii) Participating Noteholders not otherwise in breach as
        of the date of determination own or control Notes in excess of the Scheme Threshold
        (Notes);

(h)     the Company, the Borrower/Issuer or any of the Shareholder Parties terminate any of its or
        their obligations under and in accordance with this Agreement or the Majority Participating
        Liquidity Facility Lenders, the Majority Participating PCF Lenders or the Majority
        Participating Noteholders terminate any of their respective obligations under this
        Agreement;

(i)     any Company Party fails to satisfy any of the Restructuring Conditions by the applicable
        date set forth therein;

(j)     the ABL Lender takes any Enforcement Action in respect of any Company Party under the
        ABL Credit Agreement or any other Loan Document (as defined in the ABL Credit
        Agreement) and such action could reasonably be expected to have a material adverse impact
        on the consummation of the Restructuring;

(k)     any Company Party pays any amount in respect of any Excess Funding (as defined in the
        ABL Credit Agreement) in existence as of the Effective Time before the earlier of the
        Restructuring Effective Date or September 30, 2019;

(l)     (i) the commencement by or against a Company Party of a case under the Bankruptcy Code
        other than the U.S. Proceedings that is not dismissed within 21 days, (ii) the dismissal of

                                             40
      Case 19-11702-BLS          Doc 4-5         Filed 07/30/19      Page 44 of 77



        the U.S. Proceedings, or (iii) the appointment of a trustee, administrator, receiver or
        examiner with expanded powers beyond those described in section 1106(a)(3) and (4) of
        the Bankruptcy Code in the U.S. Proceedings or in related proceedings;

(m)     the Group incurs any additional third party financing under the Liquidity Facility
        Agreement or any other funded debt financing facility that is not contemplated by the
        Restructuring Term Sheet, this Agreement or otherwise consented to by the Majority
        Participating Lenders and the Majority Participating Noteholders;

(n)     the occurrence of any Default or Event of Default other than the Specified Defaults relating
        to facts and circumstances that arise after the Effective Time provided that the termination
        event set forth in this paragraph shall only be assertable by the Majority Participating
        Liquidity Facility Lenders and/or the Majority Participating PCF Lenders;

(o)     the Company or any other Party files a motion, application, or adversary proceeding (or the
        Company or other Party supports any such motion, application, or adversary proceeding
        filed or commenced by any third party):

        (i)     challenging the validity, enforceability, perfection, or priority of, or seeking
                avoidance or subordination of, any portion of the Bank Debt or asserting any other
                cause of action against a Participating Lender or with respect to or relating to such
                Bank Debt or the prepetition liens securing the Bank Debt provided that this
                termination shall only be assertable by: (x) the Majority Participating Liquidity
                Facility Lenders and/or the Majority Participating PCF Lenders to the extent that
                such motion, application, or adversary proceeding would adversely affect the
                Participating Liquidity Facility Lenders or Participating PCF Lenders, as
                applicable; or (y) CayCo in its capacity as a Participating PCF Lender to the extent
                that such motion, application, or adversary proceeding would adversely affect
                CayCo in its capacity as a Participating PCF Lender in connection with the
                Incremental Term Loans (as defined in the Restructuring Term Sheet), in which
                case this Agreement shall terminate in respect of CayCo in this capacity only and
                not in respect of any other Parties; or

        (ii)    challenging the validity, enforceability, or priority of, or seeking avoidance or
                subordination of, any portion of the Notes or asserting any other cause of action
                against the Participating Noteholders or with respect or relating to such Notes,
                provided that this termination event shall only be assertable by the Majority
                Participating Noteholders;

        provided that the Participating Creditors seeking to rely on this provision are not in breach
        of the provisions of this Agreement;

(p)     either the Court, Bankruptcy Court, or Canadian Court (or any court with jurisdiction over
        the Schemes, the U.S. Proceedings or Canadian Proceedings) enters an order with respect
        to any of the foregoing at Clause 8.3(o) that is inconsistent with this Agreement or the
        Restructuring Term Sheet in any material respect, provided that this termination shall only
        be assertable by: (x) the Majority Participating Liquidity Facility Lenders, the Majority
        Participating PCF Lenders and/or the Majority Participating Noteholders to the extent that
        such order would adversely affect the Participating Liquidity Facility Lenders, Participating
        PCF Lenders or Participating Noteholders, as applicable; or (y) CayCo in its capacity as a
        Participating PCF Lender to the extent that such order would adversely affect CayCo in its
        capacity as a Participating PCF Lender in connection with the Incremental Term Loans, in
        which case this Agreement shall terminate in respect of CayCo in this capacity only and not
        in respect of any other Parties;

(q)     the Court, the Bankruptcy Court or the Canadian Court enters an order authorizing (or
        otherwise authorizes) any party to proceed against any material asset of the Group or that

                                            41
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 45 of 77



              would materially and adversely affect any of the Group’s ability to operate their businesses
              in the ordinary course;

      (r)     if (A) any of the Chapter 15 Order, the Canadian Recognition Order or the order sanctioning
              the Schemes is reversed, stayed, dismissed, vacated, reconsidered, modified or amended in
              a manner inconsistent with this Agreement without the consent of the Majority Participating
              Lenders and the Majority Participating Noteholders, or (B) a motion for reconsideration,
              reargument, or rehearing with respect to any such order has been filed and the Group has
              failed to timely object to such motion, provided that this termination shall only be assertable
              by: (x) the Majority Participating Liquidity Facility Lenders, Majority Participating PCF
              Lenders and/or the Majority Participating Noteholders to the extent that such order or such
              motion with respect to any such order would adversely affect the Participating Liquidity
              Facility Lenders, Participating PCF Lenders or Participating Noteholders, as applicable; or
              (y) CayCo in its capacity as a Participating PCF Lender to the extent that such order or such
              motion with respect to any such order would adversely affect CayCo in its capacity as a
              Participating PCF Lender in connection with the Incremental Term Loans, in which case
              this Agreement shall terminate in respect of CayCo in this capacity only and not in respect
              of any other Parties; or

      (s)     any member of the Group or any of the members of their respective management boards or
              directors determines to pursue an Alternative Restructuring in reliance on any of their rights
              set forth in Clauses 6.1(a), 6.1(c) or 8.2(i).

8.4   Automatic Termination

      This Agreement will terminate immediately upon the occurrence of the earlier of:

      (a)     the Restructuring Effective Date;

      (b)     the Longstop Date; and

      (c)     the occurrence of Insolvency Proceedings in respect of the Company or the
              Borrower/Issuer, other than:

              (i)     as a result of a breach of the provisions of this Agreement by the Participating
                      Creditors seeking to rely on this provision; or

              (ii)    that is contemplated in the Restructuring Term Sheet or the Steps Plan or instigated
                      with the consent of the Company, Majority Participating Lenders and Majority
                      Participating Noteholders,

              provided that, an involuntary bankruptcy petition, winding-up petition (or equivalent under
              local law) filed against one or more Group Companies shall not constitute an Insolvency
              Proceeding giving rise to such a termination unless and until such petition has been granted
              or where such petition remains outstanding for not less than 45 days after filing;

8.5   Individual Participating Party Automatic Termination

      (a)     Subject to Clause 5.6 (Participating Creditor Permitted Transfers), upon any Participating
              Creditor assigning, transferring or otherwise disposing of all of its Locked-up Debt in
              accordance with Clause 5 (Participating Creditor Permitted Transfers) this Agreement will
              terminate immediately in respect of that Participating Creditor only.

      (b)     In the event that a materially adversely or disproportionately affected Participating Lender,
              Participating Noteholder or Shareholder Party (the “Non-Consenting Party”) does not
              consent to a waiver, change, modification, or amendment to this Agreement requiring the
              consent of such Non-Consenting Party under Clause 13.1(f) (Amendments) but such waiver,

                                                   42
            Case 19-11702-BLS           Doc 4-5         Filed 07/30/19       Page 46 of 77



              change, modification, or amendment receives the consent of the Company, Majority
              Participating Lenders and Majority Participating Noteholders, this Agreement shall be
              deemed to have been terminated only as to such Non-Consenting Party, but this Agreement
              shall continue in full force and effect in respect to all other Parties.

8.6   Effect of Termination

      (a)     If this Agreement terminates as a result of the RSA Termination Date occurring, all Parties
              shall immediately be released from all of their undertakings and other obligations under this
              Agreement, provided that such termination and release:

              (i)     shall not limit or prejudice the rights of each Party against any other Party which
                      have accrued or relate to breaches of the terms of this Agreement at the time of or
                      prior to termination;

              (ii)    shall not limit the effectiveness of Clauses 1 (Interpretation), 3 (Parties’ Rights and
                      Obligations), 8.6 (Effect of Termination), 10 (Specific Performance), 11
                      (Confidentiality), 17 (Miscellaneous), 18 (Notices) and 19 (Governing law and
                      Jurisdiction) the provisions of which shall continue to apply to each of the Parties;
                      and

              (iii)   shall not affect the obligation of the Company to pay within five (5) Business Days
                      of such termination date all Evidenced Adviser Fees actually incurred, provided
                      that in no instance shall the Company have an obligation to pay Evidenced Adviser
                      Fees incurred by a Party in breach of this Agreement.

      (b)     If (1) CayCo, along with its Affiliates, exercise their rights as Majority Participating
              Noteholder pursuant to Clause 8.3 (Participating Party Voluntary Termination) to
              terminate the obligations of the Participating Noteholders under this Agreement or (2)
              CayCo exercises its rights as a Participating Creditor pursuant to Clause 8.5 (Individual
              Participating Party Automatic Termination) to terminate its obligations under this
              Agreement, the rights and obligations of each Shareholder Party and each HoldCo Group
              Party (in such Party’s respective capacity as a Participating PCF Lender and Participating
              Noteholder) under this Agreement shall terminate simultaneously.

      (c)     If this Agreement terminates as a result of the Participating Party Termination Date or the
              Individual Participating Party Termination Date occurring, the relevant Participating
              Liquidity Facility Lender(s), Participating PCF Lender(s), Participating Noteholder(s), or
              Shareholder Parties (as applicable) shall immediately be released from all of its or their
              undertakings and other obligations under this Agreement (as applicable), provided that such
              termination and release:

              (i)     other than in accordance with the terms of this Agreement, shall not terminate any
                      rights or obligation of any other Party under this Agreement, which shall remain in
                      full force and effect;

              (ii)    shall not limit or prejudice the rights of each Party against any other Party which
                      have accrued or relate to breaches of the terms of this Agreement at the time of or
                      prior to termination; and

              (iii)   shall not limit the effectiveness of (x) in the case of the occurrence of a Participating
                      Party Termination Date, Clauses 1 (Interpretation), 3 (Parties’ Rights and
                      Obligations), 8.6 (Effect of Termination), 10 (Specific Performance), 11
                      (Confidentiality), 17 (Miscellaneous), 18 (Notices) and 19 (Governing law and
                      Jurisdiction), and (y) in the case of the occurrence of an Individual Participating
                      Party Termination Date, in addition to the foregoing, Clause 4.11 (Restrictions on


                                                   43
            Case 19-11702-BLS             Doc 4-5         Filed 07/30/19      Page 47 of 77



                        Enforcement / Forbearance), the provisions of which shall continue to apply to
                        each of the Parties.

8.7   Notification of Termination

      The Company shall promptly notify the Participating Creditors and the Shareholder Parties if it
      becomes aware of (i) any circumstances arising which could give grounds for this Agreement to be
      terminated or (ii) that this Agreement may be, or has been, terminated under this Clause 8
      (Termination) or that a Participating Creditor may terminate, or has terminated, this Agreement with
      respect to itself under Clause 8.5 (Individual Participating Party Automatic Termination).

9     REPRESENTATIONS AND WARRANTIES

9.1   Timing

      The representations and warranties in this Clause are made:

      (a)      on the date of this Agreement;

      (b)      in respect of an Additional Participating Creditor, on the date on which it becomes a Party;
               and

      (c)      in the case of a Participating Creditor which automatically accedes to this Agreement
               pursuant to Clause 5.6 (Participating Creditor Permitted Transfers), on the date of such
               accession.

      Each representation or warranty deemed to be made after the date of this Agreement shall be deemed
      to be made by reference to the facts and circumstances existing at the date the representation or
      warranty is to be made.

9.2   All Parties Representations and Warranties

      Each Party, severally and not jointly, represents and warrants to the other Party as follows:

      (a)      it is duly incorporated (if a corporate person) or duly established (in any other case) and
               validly existing under the laws of its jurisdiction of incorporation or formation;

      (b)      it and, if applicable, the duly authorized attorney acting on its behalf has all requisite power,
               authority and legal capacity to execute and deliver this Agreement and to carry out the
               transactions contemplated by, and perform its obligations under, this Agreement and the
               Restructuring;

      (c)      the execution, delivery and performance of this Agreement by it and, if applicable, the duly
               authorized attorney acting on its behalf do not and shall not require any registration, filing,
               consent, approval, notice or other action to, with or by, any governmental authority, court
               or regulatory body, except as expressly provided in this Agreement; and

      (d)      this Agreement has been duly and validly executed and delivered by it and, if applicable, the
               duly authorized attorney acting on its behalf and this Agreement represents its legal, valid
               and binding obligations, enforceable against it in accordance with its terms, subject to any
               applicable Reservations.

9.3   Participating Creditor Representations and Warranties

      Each Participating Creditor, severally and not jointly, represents and warrants to the Company that:

      (a)      it is the holder or investment adviser or manager of its Locked-up Debt;

                                                     44
            Case 19-11702-BLS           Doc 4-5          Filed 07/30/19      Page 48 of 77



      (b)     in the case of each Original Participating Creditor, the aggregate outstanding principal
              amount of its Locked-up Debt as at the date of this Agreement is set out on its signature
              page to this Agreement and such Original Participating Creditor does not own any other
              Debt;

      (c)     in the case of each Additional Participating Creditor, the aggregate outstanding principal
              amount of its Locked-up Debt as at the date of its accession to this Agreement is set out in
              its Creditor Accession Deed and such Additional Participating Creditor does not own any
              other Debt;

      (d)     it is legally entitled and able to control the exercise and the casting of votes in relation to,
              and bind the legal entity which is the record owner of, its Locked-up Debt in order to comply
              with the terms of and its obligations under this Agreement and to implement the
              Restructuring (or, if any of its Bank Debt has been sub-participated with a transfer of voting
              rights to the sub-participant, it has obtained instructions authorizing it to do so and its sub-
              participant has acceded to this Agreement by executing a Sub-Participant Accession Deed);

      (e)     other than pursuant to this Agreement and any sub-participation in respect of which its sub-
              participant has acceded to this Agreement by executing a Sub-Participant Accession Deed,
              its Locked-up Debt is free and clear of any pledge, lien, security interest, charge, claim,
              equity, option, proxy, voting restriction, right of first refusal or other limitation on
              disposition or encumbrance of any kind, that would prevent in any way such Participating
              Creditor’s performance of its obligations contained in this Agreement at the time such
              obligations are required to be performed;

      (f)     has such knowledge and experience in financial and business matters of this type that it is
              capable of evaluating the merits and risks of entering into this Agreement and of making an
              informed investment decision, and has conducted an independent review and analysis of
              the business and affairs of the Company Parties that it considers sufficient and reasonable
              for purposes of entering into this Agreement; and

      (g)     is an accredited investor as such term is defined in Rule 501(a) of Regulation D under the
              Securities Act.

9.4   Shareholder Party Representations and Warranties

      (a)     Each Shareholder Party, severally and not jointly, represents and warrants to the Company
              that it:

              (i)     has such knowledge and experience in financial and business matters of this type
                      that it is capable of evaluating the merits and risks of entering into this Agreement
                      and of making an informed investment decision, and has conducted an independent
                      review and analysis of the business and affairs of the Company Parties that it
                      considers sufficient and reasonable for purposes of entering into this Agreement;
                      and

              (ii)    is an accredited investor as such term is defined in Rule 501(a) of Regulation D
                      under the Securities Act.

10    SPECIFIC PERFORMANCE

      Each Party agrees and acknowledges for the benefit of the other Party that:

      (a)     damages are not an adequate remedy for any breach of the terms of this Agreement by either
              Party; and



                                                    45
             Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 49 of 77



       (b)     specific performance and/or relief to compel performance are appropriate remedies for any
               such breach and any such remedies shall not be exclusive but shall be cumulative and in
               addition to any other remedies available to any Party.

11     CONFIDENTIALITY

11.1   Except as provided herein, the Parties shall not disclose any Confidential Information to any other
       person without the relevant Participating Creditor's prior written consent provided that:

       (a)     the Company may disclose at any time the Aggregate Locked-up Liquidity Facility Debt,
               Aggregate Locked-up PCF Debt and Aggregate Locked-up Notes;

       (b)     the Company may disclose a copy of this Agreement (and any notices served hereunder) to
               the notes trustee under the Notes Indenture, the agents under the Liquidity Facility
               Agreement and the Parent Credit Facility Agreement and the Information Agent, provided
               (x) the copy of this Agreement so disclosed shall be redacted to keep the amount of Debt
               held by each Participating Creditor and the number of shares in syncreon Global Holdings
               Limited held by each Shareholder Party confidential and (y) such recipients keep the
               Confidential Information confidential on the same terms as this Clause 11 (Confidentiality);

       (c)     the Company or the Borrower/Issuer may disclose this Agreement to the extent necessary to
               progress or implement the Restructuring to any member of the Group or to any of their or
               the Group's Connected Persons, provided that prior to such disclosure the relevant member
               of the Group or Connected Person has agreed with the Company or the Borrower/Issuer, as
               applicable, to keep the Confidential Information confidential on the terms of this Clause 11
               (Confidentiality) (unless already bound by law, regulation, or professional duty to keep the
               same confidential);

       (d)     each Participating Creditor and Shareholder Party may disclose this Agreement to its
               Connected Persons, provided that prior to such disclosure the relevant Connected Persons
               have agreed with such Participating Creditor or Shareholder Party to keep the terms of this
               Agreement confidential on the terms of this Clause 11 (Confidentiality) (unless already
               bound by law, regulation, or professional duty to keep the same confidential);

       (e)     each Participating Creditor may disclose this Agreement and its terms to a proposed
               transferee or assignee, of all or part of its Locked-up Debt, provided that such transferee or
               assignee agrees in writing for the benefit of such Participating Creditor to keep the
               Confidential Information confidential on the same terms as this Clause 11 (Confidentiality);

       (f)     the Parties may disclose this Agreement to any other Party;

       (g)     the Parties and their respective Connected Persons who have received a copy of this
               Agreement may disclose this Agreement if they are required to do so by the laws, rules or
               regulations of any country with jurisdiction, or this Agreement is requested to be disclosed
               by a court of competent jurisdiction or any competent judicial, governmental, supervisory,
               tax or regulatory body or this Agreement is required to be disclosed to defend claims against
               them;

       (h)     the Company and its professional advisers may disclose a copy of this Agreement to any
               Scheme Creditor with a view to procuring their accession to this Agreement provided that
               the copy of this Agreement so disclosed shall be redacted to keep the amount of Debt held
               by each Participating Creditor and the number of shares in syncreon Global Holdings
               Limited held by each Shareholder Party confidential; and

       (i)     the Scheme Companies may disclose the terms of this Agreement in connection with the
               Schemes.


                                                    46
             Case 19-11702-BLS            Doc 4-5         Filed 07/30/19      Page 50 of 77



11.2   Notwithstanding anything else in this Agreement, for the avoidance of doubt:

       (a)     no Party shall disclose to any person or entity (including, for the avoidance of doubt, any
               other Party), other than to (i) the Company and its advisers, (ii) any Group Company, and
               (iii) to its own advisers, the principal amount or percentage of any holdings of (i) Liquidity
               Facility Debt held by any of the Participating Liquidity Facility Lenders, (ii) PCF Debt held
               by any of the Participating PCF Lenders, (iii) Notes held by any of the Participating
               Noteholders or (iv) and the number of shares in syncreon Global Holdings Limited held by
               any Shareholder Party, in each case, without the prior written consent of the applicable
               Participating Liquidity Facility Lender, Participating PCF Lender, Participating Noteholder
               or Shareholder Party; and

       (b)     any public filing of this Agreement, with the Court, the Bankruptcy Court, the Canadian
               Court or otherwise, that includes executed signature pages to this Agreement shall include
               such signature pages only in redacted form with respect to (i) the amount of (1) the Liquidity
               Facility Debt held by each of the Participating Liquidity Facility Lenders, (2) the PCF Debt
               held by each of the Participating PCF Lenders, (3) the Notes held by each of the
               Participating Noteholders, and (4) the shares held by the Shareholder Parties, and (ii) in the
               case of managed accounts, the specific name of the account managed (provided that the
               holdings disclosed in such signature pages may be filed in unredacted form with the Court,
               the Bankruptcy Court and/or the Canadian Court under seal),

       provided that (subject to Clause 11.1) nothing in this Clause 11.2 shall limit, condition or restrict
       the disclosure of the identity of any Party, including, for the avoidance of doubt, of any Participating
       Liquidity Facility Lender, Participating PCF Lender, Participating Noteholder or Shareholder Party
       to any person or entity.

12     PUBLICITY

12.1   Subject to this Clause 12 (Publicity), until the occurrence of the RSA Termination Date, no
       announcement regarding, or reference to, this Agreement, the Restructuring or any Restructuring
       Document will be made without the prior written consent (email being sufficient) of the Company,
       the Majority Participating Lenders and the Majority Participating Noteholders (each acting
       reasonably).

12.2   Promptly following the Effective Time, the Company shall make a public announcement relating to
       the Restructuring and the existence of this Agreement provided that such announcement shall have
       been approved by the Majority Participating Lenders and Majority Participating Noteholders (each
       acting reasonably) in advance.

12.3   Promptly following the Restructuring Effective Date, the Company shall make a public
       announcement relating to the Restructuring stating that the Restructuring Effective Date has
       occurred and the date on which it has occurred, provided that such announcement shall have been
       approved in advance by the Majority Participating Lenders and Majority Participating Noteholders
       (each acting reasonably).

12.4   Clause 12.1 above does not apply to any announcement required by any applicable law, regulation,
       statute or rule or any order or direction of any relevant court or governmental, supervisory, tax or
       regulatory body with jurisdiction; provided, that, to the extent permitted under applicable law, prior
       to publicly making any such announcement, the Company shall provide a draft of any such
       announcement to the Participating Lenders and Participating Noteholders.

13     AMENDMENTS

13.1   This Agreement (including, the Restructuring Term Sheet and, once agreed and appended, the Steps
       Plan) may not be modified, amended or supplemented except in writing signed by the Company


                                                     47
             Case 19-11702-BLS           Doc 4-5         Filed 07/30/19      Page 51 of 77



       with the prior written consent of the Majority Participating Lenders and Majority Participating
       Noteholders (such consent not to be unreasonably withheld, conditioned or delayed), save that:

       (a)     for so long as the Ad Hoc Group and CayCo comprise the Majority Participating Lenders
               and the Majority Participating Noteholders, respectively, emails from the Advisers on
               behalf of the Ad Hoc Group and CayCo, as applicable, are sufficient for any waiver,
               modification or amendment (including any extension) to the definitions of “Longstop Date”
               and “Restructuring Conditions”;

       (b)     an email from Weil on behalf of the Company and the Borrower/Issuer, as applicable, is
               sufficient for any waiver of any right of termination in connection with Clause 8.2
               (Company Voluntary Termination);

       (c)     for so long as the Ad Hoc Group and CayCo represent the Majority Participating Lenders
               and the Majority Participating Noteholders, respectively, emails from the Advisers on
               behalf of the Ad Hoc Group and CayCo, as applicable, are sufficient for any waiver of any
               right of termination in connection with Clause 8.3 (Participating Party Voluntary
               Termination);

       (d)     emails from (x) Weil on behalf of the Company and the Borrower/Issuer, as applicable, and
               (y) for so long as the Ad Hoc Group and CayCo represent the Majority Participating
               Lenders and the Majority Participating Noteholders, respectively, the Advisers on behalf of
               the Ad Hoc Group and CayCo, as applicable, are sufficient for any modification or
               amendment of any right of termination in connection with Clauses 8.2 (Company Voluntary
               Termination) and 8.3 (Participating Party Voluntary Termination);

       (e)     any waiver, modification, amendment or supplement to this Clause 13 (Amendments) shall
               require the written consent of all of the Parties;

       (f)     subject to Clause 4.9(a)(iii), any waiver, modification, amendment or change to this
               Agreement (including, the Restructuring Term Sheet and, once agreed and appended, the
               Steps Plan) or any Restructuring Document that treats or affects any Participating Lender,
               Participating Noteholder or Shareholder Party as set forth in the Restructuring Term Sheet
               materially adversely or disproportionately affects its economic treatment or legal rights of
               its Debt as set forth in the Restructuring Term Sheet, as compared to treatment of the other
               Participating PCF Lenders, other Participating Noteholders or other Shareholder Parties (as
               applicable) set forth in the Restructuring Term Sheet, shall require the written consent of
               such affected Participating Lender, Participating Noteholder or Shareholder Party (as
               applicable) (for the avoidance of doubt, any such waiver, modification, amendment or
               change in this paragraph (f) shall continue to be subject to Clause 4.9(a)(iii)); and

       (g)     any amendment or waiver which affects the rights or obligations of the Information Agent
               may not be effected without the consent of the Information Agent.

14     TAX

14.1   To the extent practicable, the Company, Participating Lenders and Participating Noteholders agree
       to use commercially reasonable efforts in the available time to structure the Restructuring so as to
       preserve or otherwise maximize favorable tax attributes (including tax basis) of or with respect to
       the Group and to otherwise obtain an efficient structure for the Company or the Group and the
       holders of Reorganized syncreon Equity post-Restructuring Effective Date, and the Company,
       Participating Lenders and Participating Noteholders shall cooperate on a reasonable basis with each
       other in connection with making such determination, including by providing each other with
       reasonable information relevant to making such determination.

14.2   The entity form of Reorganized syncreon (and any subsidiary holding companies of Reorganized
       syncreon), and such entity’s or entities’ jurisdiction of organization, shall be reasonably acceptable

                                                    48
           Case 19-11702-BLS             Doc 4-5          Filed 07/30/19     Page 52 of 77



       to the Majority Participating Lenders and the Company (it being agreed that the Netherlands and
       Ireland are reasonable acceptable jurisdictions of organization).

14.3   The New Organizational Documents shall provide that Reorganized syncreon (and any subsidiary
       holding companies of Reorganized syncreon, as reasonably determined by the Majority
       Participating Lenders) will elect to be treated as a corporation for U.S. federal income tax purposes,
       effective as of the Restructuring Effective Date, provided, however, that, if the Majority
       Participating Lenders so determine, the New Organizational Documents shall, in lieu of such an
       election, limit Reorganized syncreon and its disregarded subsidiaries from engaging in activities
       and/or owning assets that could give rise to material amounts of “effectively connected income” or
       “unrelated business taxable income” or “commercial activity income” for the holders of
       Reorganized syncreon Equity. If reasonably requested by the Majority Participating Lenders, the
       Shareholder Parties shall cooperate with the Majority Participating Lenders and the Company in
       making, or causing to be made, any such elections.

15     REMEDIES AND WAIVERS

       No failure to exercise, nor any delay in exercising, on the part of any Participating Creditor, any
       right or remedy under any document in relation to any Debt shall operate as a waiver, nor shall any
       single or partial exercise of any right or remedy prevent any further or other exercise or the exercise
       of any other right or remedy. The rights and remedies provided in this Agreement are cumulative
       and not exclusive of any rights or remedies provided by law.

16     RESERVATION OF RIGHTS

16.1   Unless expressly provided to the contrary herein, this Agreement does not modify, amend or waive
       any Creditor’s rights or any member of the Group's obligations under, related to, in connection with
       or arising out of as applicable the Existing Finance Documents or those matters that are the subject
       of the Existing Finance Documents or any other documents and agreements, or any Creditors’ rights
       as creditors of the Company or any member of the Group.

16.2   Unless expressly provided to the contrary in this Agreement, the Parties fully reserve any and all of
       their rights.

16.3   If this Agreement is terminated by any Party for any reason in accordance with its terms, the rights of
       that Party against the other Parties to this Agreement and those other Parties’ rights against the
       terminating Party shall be fully reserved, and no failure to exercise nor any delay in exercising, on
       the part of any Creditor, any right or remedy available under any document in relation to any
       Existing Finance Document shall operate as a waiver, nor shall any single or partial exercise of any
       right or remedy prevent any further or other exercise or the exercise of any other right or remedy.
       The rights and remedies provided in this Agreement are cumulative and not exclusive of any rights
       or remedies provided by law.

17     MISCELLANEOUS

17.1   This Agreement is intended to bind and inure to the benefit of the Parties and their respective
       successors, assigns and transferees.

17.2   This Agreement may be executed in any number of counterparts. This has the same effect as if the
       signatures on the counterparts were on a single copy of this Agreement.

17.3   If at any time any provision of this Agreement is or becomes illegal, invalid or unenforceable in any
       respect under any law or any jurisdiction, neither the legality, validity or enforceability of the
       remaining provisions nor the legality, validity or enforceability of such provisions under the law of
       any other jurisdiction will in any way be affected or impaired.



                                                     49
             Case 19-11702-BLS             Doc 4-5           Filed 07/30/19     Page 53 of 77



17.4   This Agreement does not constitute an offer to issue or sell securities to any person or entity, or the
       solicitation of an offer to acquire or buy securities, in any jurisdiction where such offer or solicitation
       would be unlawful.

18     NOTICES

18.1   Any confirmation or notice under this Agreement must be in writing in the English language and
       may be given in person or by hand, post, courier, e-mail or fax.

18.2   The contact details of the Parties for all notices under this Agreement are as set out on their signature
       page to this Agreement or their Accession Deed, or such other contact details as the Parties may
       notify to the Information Agent by not less than five (5) Business Days' written notice and the
       Information Agent shall notify the other Parties within five (5) Business Days.

18.3   Any notice under this Agreement will be deemed to be given as follows:

       (a)     if in person, at the time of delivery;

       (b)     if by post, three (3) Business Days after being deposited in the post, postage prepaid, in a
               correctly addressed envelope;

       (c)     if by international priority courier delivery, three (3) calendar days after delivery to such
               courier; and

       (d)     if by e-mail or fax, when received in legible form.

18.4   For the purpose of this Agreement, an e-mail notice will be treated as being in writing.

19     GOVERNING LAW AND JURISDICTION

19.1   This Agreement and any non-contractual obligations arising out of or in connection with this
       Agreement shall be governed by and construed in accordance with English law.

19.2   The Parties irrevocably agree that the courts of England shall have non-exclusive jurisdiction to hear
       and determine any suit, action or proceeding and/or to settle any dispute which may arise out of or
       in connection with or in any way relate to this Agreement, the Schemes and/or the Restructuring
       and, for such purposes, irrevocably submit to the jurisdiction of the courts of England.

19.3   Each of the Parties irrevocably waives any objection which it might now or hereafter have to the
       courts of England being nominated as the forum to hear and determine any suit, action or proceeding
       and/or any dispute which may arise out of or in connection with or in any way relate to this
       Agreement, the Schemes and/or the Restructuring and agrees not to claim that any such court is not
       a convenient or appropriate forum and further irrevocably agrees that a judgment in respect of any
       such suit, action or proceedings and/or dispute brought in the courts of England shall be conclusive
       and binding upon it and may be enforced in the courts of any other jurisdiction.

20     AGENT FOR SERVICE OF PROCESS

20.1   Each Party which is not an entity incorporated or established in England and Wales shall at all times
       maintain an agent for service of process in England and for this purpose each Company Party
       irrevocably appoints the UK Guarantor as its agent (being an “Agent” in respect of its appointor).

20.2   Without prejudice to any other permitted mode of service, each Party agrees that service of any
       claim form, notice or other document for the purpose of any judicial, arbitral, administrative,
       regulatory or other action, claim or proceedings whatsoever commenced in England shall be duly
       served upon it if served on the Agent appointed by it in any manner permitted by the Civil
       Procedure Rules, whether or not it is forwarded to the Party.

                                                        50
            Case 19-11702-BLS             Doc 4-5         Filed 07/30/19     Page 54 of 77



20.3    If for any reason the Agent appointed by any Party at any time ceases to act as such, the Party shall
        promptly appoint another such Agent and promptly notify the other Parties of the appointment
        and the new Agent’s name and address. If the Party concerned does not make such an
        appointment within seven (7) Business Days of such cessation, then any other Party may make
        such appointment on behalf of, and at the expense of, such defaulting Party and if it does so it
        shall promptly notify the other Parties of the new Agent’s name and address.

IN WITNESS whereof this Agreement has been executed on the date first above written.




                                                     51
             Case 19-11702-BLS         Doc 4-5        Filed 07/30/19   Page 55 of 77



                                          SCHEDULE 1
                                  ORIGINAL GROUP COMPANIES

syncreon Acquisition Corp.
syncreon America Inc.
syncreon Asia Holdings (UK) Limited
syncreon Automotive (UK) Ltd.
syncreon Canada Inc.
syncreon Deutschland GmbH
syncreon EMEA Unlimited Company
syncreon European Holdings Unlimited Company
syncreon Global (Ireland) Designated Activity Company
syncreon Global Finance (US) Inc.
syncreon Holdings Limited
syncreon Hungary Logistics and Transport KFT
syncreon International Group Unlimited Company
syncreon (IOM) Holdings Unlimited
syncreon (IOM) Limited
syncreon Ireland Unlimited Company
syncreon Ireland Acquisition Designated Activity Company
syncreon Ireland B.V.
syncreon Ireland Holdings Limited
syncreon Logistics Polska Sp. z.o.o.
syncreon Netherlands B.V.
syncreon Polska Sp. z.o.o.
syncreon South America Holdings Inc.
syncreon (Technology) America Inc.
syncreon Technology Hungary KFT
syncreon Technology (UK) Ltd.
syncreon Technology (USA) LLC
syncreon Treasury Services Designated Activity Company
syncreon UK Holdings Limited
Total Distributions Systems Deutschland GmbH
Walsh Western Finance B.V.




                                                 52
                 Case 19-11702-BLS          Doc 4-5        Filed 07/30/19     Page 56 of 77



                                               SCHEDULE 2
                                     CREDITOR ACCESSION DEED

TO:         The Company c/o the Information Agent via email to syncreon@lucid-is.com

FROM: [Name of Additional Participating Creditor]

[By Email]

[•] 2019

Dear Sirs

Restructuring Support Agreement dated [•] 2019 between, amongst others, syncreon Group Holdings
B.V., the Original Participating Creditors and the Shareholder Parties (each as defined therein) (the
“RSA”)

We refer to the RSA. Capitalised terms in the RSA shall have the same meaning in this notice.

This is a Creditor Accession Deed for the purposes of Clause 2.2 (Creditor Accession) of the RSA. We
hereby:

           (a)     notify you that, as at the date of this notice, we hold or otherwise control in principal
                   amount, Locked-up [PCF Debt][Notes] of US $[●];

           (b)     enclose evidence of holdings acceptable to the Information Agent dated no later than one
                   (1) Business Day preceding the date of this Creditor Accession Deed; and

           (c)     agree to be bound by and to comply with the terms of the RSA with effect from the date of
                   this Accession Deed as an Additional Participating [PCF Lender][Noteholder] and hereby
                   give the undertakings, representations and warranties required to be given by Participating
                   Creditors under the RSA, including, including pursuant to Clause 4 (General
                   Undertakings), 9.2 (All Parties Representations and Warranties) and Clause 9.3
                   (Participating Creditor Representations and Warranties) of the RSA.

This notice and any obligations arising out of or in connection with it are governed by English law.

Without prejudice to the disclosure requirements under Clause 2.2 (Creditor Accession) and Clause 11
(Confidentiality) of the RSA, we request that you treat the contents of this accession deed with the utmost of
confidence and that you do not disclose these to any person without our prior written consent.



Yours faithfully



Signed as a deed by [Name of Additional Participating Creditor]

acting by an authorised signatory

in the presence of

Name:
Address:
Occupation:

                                                      53
                 Case 19-11702-BLS           Doc 4-5         Filed 07/30/19     Page 57 of 77



                                                SCHEDULE 3
                                 SUB-PARTICIPANT ACCESSION DEED

TO:         The Company c/o the Information Agent via email to syncreon@lucid-is.com

FROM: [Name of Additional Participating Lender]

[By Email]

[•] 2019

Dear Sirs

Restructuring Support Agreement dated [•] 2019 between, amongst others, syncreon Group Holdings
B.V., the Original Participating Creditors and the Shareholder Parties (each as defined therein) (the
“RSA”)

We refer to the RSA. Capitalised terms in the RSA shall have the same meaning in this notice.

This is a Sub-Participant Accession Deed for the purposes of Clause 2.3 (Sub-Participant Accession) of the
RSA. We hereby:

           (a)     notify you that, as at the date of this notice, we control by way of sub-participation US $[●]
                   of [Liquidity Facility][PCF] Debt and the lender of record in relation to this [Liquidity
                   Facility][PCF] Debt is [●];

           (b)     agree to be bound by and to comply with the terms of the RSA with effect from the date of
                   this Accession Deed as an Additional Participating Creditor and to exercise all of our rights
                   in respect of our Locked-up Bank Debt as if we were the legal and beneficial holder of such
                   Locked-up Bank Debt; and

           (c)     give the undertakings, representations and warranties required to be given by Participating
                   Creditor under the RSA, including, including pursuant to Clause 4 (General Undertakings),
                   9.2 (All Parties Representations and Warranties) and Clause 9.3 (Participating Creditor
                   Representations and Warranties) of the RSA.

This notice and any obligations arising out of or in connection with it are governed by English law.

Without prejudice to the disclosure requirements under Clause 2.3 (Sub-Participant Accession) and Clause
11 (Confidentiality) of the RSA, we request that you treat the contents of this accession deed with the utmost
of confidence and that you do not disclose these to any person without our prior written consent.

Yours faithfully



Signed as a deed by [Name of Additional Participating Lender]

acting by an authorised signatory

in the presence of

Name:
                                                        54
              Case 19-11702-BLS        Doc 4-5        Filed 07/30/19   Page 58 of 77



Address:
Occupation:


Signed as a deed by [Name of Lender of Record]

acting by an authorised signatory

in the presence of

Name:
Address:
Occupation:




                                                 55
              Case 19-11702-BLS            Doc 4-5         Filed 07/30/19     Page 59 of 77



                                               SCHEDULE 4
                               GROUP COMPANY ACCESSION DEED

TO:         The Company c/o the Information Agent via email to syncreon@lucid-is.com

FROM: [Name of Additional Group Company]

[By Email]

[•] 2019

Dear Sirs

Restructuring Support Agreement dated [•] 2019 between, amongst others, syncreon Group Holdings
B.V., the Original Participating Creditors and the Shareholder Parties (each as defined therein) (the
“RSA”)

We refer to the RSA. Capitalised terms in the RSA shall have the same meaning in this notice.

This is a Group Company Accession Deed for the purposes of Clause 2.4 (Group Company Accession) of
the RSA.

We hereby agree to be bound by and to comply with the terms of the RSA with effect from the date of this
Accession Deed as an Additional Group Company and hereby give the undertakings, representations and
warranties required to be given by Group Companies under the RSA, including, including pursuant to Clause
4 (General Undertakings), 9.2 (All Parties Representations and Warranties) and Clause 9.3 (Participating
Creditor Representations and Warranties) of the RSA.

This notice and any obligations arising out of or in connection with it are governed by English law.

Without prejudice to the disclosure requirements under Clause 2.4 (Group Company Accession) and Clause
11 (Confidentiality) of the RSA, we request that you treat the contents of this accession deed with the utmost
of confidence and that you do not disclose these to any person without our prior written consent.



Yours faithfully



Signed as a deed by [Name of Additional Group Company]

acting by an authorised signatory

in the presence of

Name:
Address:
Occupation:




                                                      56
Case 19-11702-BLS   Doc 4-5        Filed 07/30/19   Page 60 of 77



                      SCHEDULE 5
             RESTRUCTURING TERM SHEET




                              57
              Case 19-11702-BLS           Doc 4-5        Filed 07/30/19     Page 61 of 77
                                                                                      Execution Version

                               SYNCREON GROUP HOLDINGS B.V.

                                     Restructuring Term Sheet
                                  Summary of Terms and Conditions

This is the Restructuring Term Sheet referred to in, and appended to, the Restructuring Support Agreement
dated May 21, 2019 among syncreon Group Holdings B.V. as the Company, syncreon Group B.V. as the
Borrower/Issuer, the Original Group Companies, the Original Participating Creditors, the Shareholder
Parties, and the Information Agent (as amended, supplemented or otherwise modified from time to time,
the “RSA”).

This Restructuring Term Sheet should be read in conjunction with the RSA and, if and when agreed on in
accordance with the RSA, the Steps Plan and is subject to the conditions set out therein. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them in the RSA.

THIS RESTRUCTURING TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD
BE REQUIRED IN CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ENTRY
INTO OR CREATION OF ANY BINDING AGREEMENT (OTHER THAN THE RSA, WHICH
SHALL BE BINDING PURSUANT TO ITS TERMS) IS SUBJECT TO THE NEGOTIATION AND
EXECUTION OF DEFINITIVE DOCUMENTATION.

         Term                                               Description

                                       Existing Capital Structure

 Existing                 As of the date hereof, the Company Parties’ funded debt consists of:
 Debt
                          (i) Liquidity Facility Debt – as of May 20, 2019, the aggregate outstanding
                          principal amount of Liquidity Facility Debt was not less than approximately
                          $15.5 million (the “Existing Liquidity Loans”), which amount may be
                          increased by the additional borrowings prior to or during the pendency of the
                          Restructuring, including the Additional Liquidity Facility Amount (as defined
                          herein), to the extent set forth in the Liquidity Facility Agreement (and related
                          credit documentation);
                          (ii) PCF Debt – as of May 20, 2019, the aggregate outstanding principal amount
                          of PCF Debt was not less than approximately:
                                 $497.4 million of Term Loans (under and as defined in the Parent
                                  Credit Facility Agreement) (the “Term Loans”);
                                 $109.5 million of Revolving Loans (under and as defined in the Parent
                                  Credit Facility Agreement) (the “Revolving Loans”), including any
                                  paid-in-kind interest accrued in respect thereof; and
                                 $73.1 million of Incremental Term Loans (under and as defined in the
                                  Parent Credit Facility Agreement) (the “Incremental Term Loans”).
                          (iii) Notes – as of May 20, 2019, the aggregate outstanding principal amount of
                          the Notes was not less than approximately $225.0 million.

 Additional Liquidity     Prior to commencement of the proceedings to obtain sanction of the Schemes,
 Facility Amount          the Ad Hoc Group shall provide a commitment to the Company to provide new-


                                                    58
           Case 19-11702-BLS          Doc 4-5        Filed 07/30/19     Page 62 of 77




       Term                                             Description
                      money loans in respect of additional Liquidity Facility Debt in the approximate
                      amount of (x) $60 million, consisting of (i) an initial draw of $9.5 million on a
                      pro rata basis (the “Initial Additional Liquidity Draw”) and (ii) a subsequent
                      draw of $50.5 million (the “Subsequent Additional Liquidity Draw”) plus
                      (y) commitments for subsequent additional draws, which additional availability
                      under this clause (y), together with the Initial Liquidity Draw and the
                      Subsequent Additional Liquidity Draw, for the avoidance of doubt, shall not
                      exceed the New Money Commitment, and shall be subject to approval by New
                      Money Backstop Parties (as defined herein) that hold over 50% of the New
                      Money Commitments held by the New Money Backstop Parties) (the loans
                      pursuant to such commitment, the “Additional Liquidity Facility
                      Amount”). For the avoidance of doubt, the Initial Additional Liquidity Draw
                      shall have the economic terms set forth in the Liquidity Facility Agreement in
                      effect on the date hereof and the Subsequent Additional Liquidity Draw and
                      any borrowings under clause (y), above, shall have the economic terms as set
                      forth in the section herein entitled “New First Out Term Loan”, except for the
                      addition of (i) an amendment payment (the “Liquidity Loan Amendment
                      Payment”) to the New Money Backstop Parties on account of their amendment
                      of the Liquidity Facility Agreement, which shall be payable in cash equal to the
                      value of 1.5% of the Reorganized syncreon Equity or, if the Restructuring
                      Effective Date occurs, 1.5% of the Reorganized syncreon Equity, in each case,
                      subject to dilution by the Warrants and the MEIP (each as defined herein), and
                      (ii) a forbearance payment (the “Liquidity Loan Forbearance Payment”) to
                      the New Money Backstop Parties on account of their prior forbearance in
                      respect of the Liquidity Facility Agreement and the continuing forbearance of
                      the New Money Backstop Parties in respect of the Liquidity Facility Agreement
                      set forth in the RSA, which shall be payable in cash equal to the value of 1.0%
                      of the Reorganized syncreon Equity or, if the Restructuring Effective Date
                      occurs, 1.0% of the Reorganized syncreon Equity, in each case, subject to
                      dilution by the Warrants and the MEIP.

CayCo Cash            “CayCo Cash Collateral” means the cash collateral pledged by syncreon
Collateral and        CayFinance Limited and/or syncreon Netherlands A B.V. in favor of the
Pledged Incremental   Revolving Lenders (as defined in the Parent Credit Facility Agreement) in
Coupon Loans          accordance with that certain Reinvestment Commitment Letter, dated as of
                      March 22, 2018 (the “Reinvestment Letter”).
                      As of May 20, 2019, the CayCo Cash Collateral totaled not less than
                      approximately $15.0 million.
                      “Pledged Incremental Coupon Loans” means those certain Incremental Term
                      Loans pledged by syncreon CayFinance Limited, as a holder of the Incremental
                      Term Loans, in favor of the Revolving Lenders in accordance with the
                      Reinvestment Letter.
                      As of May 20, 2019, the Pledged Incremental Coupon Loans totaled not less
                      than approximately $13.0 million.

ABL Borrowings        As of the date hereof, the funded debt of syncreon Financing Ltd. (the “ABL
                      Borrower”) consists of indebtedness under the ABL Credit Agreement.


                                                59
           Case 19-11702-BLS        Doc 4-5         Filed 07/30/19    Page 63 of 77




       Term                                            Description
                     As of May 20, 2019, the aggregate outstanding principal amount of ABL
                     Borrowings was not less than approximately $79.6 million.

Existing OpCo        “Existing OpCo Interests” means, collectively, the outstanding equity
Interests            interests in the Company.
                     As of the date hereof, 100% of the Existing OpCo Interests are legally and
                     beneficially owned or controlled by syncreon Global S.a.r.l.

                                Restructured Balance Sheet

Post-Restructuring   Pursuant to the Restructuring, on and from the Restructuring Effective Date,
Balance Sheet        the Group’s reorganized capital structure shall consist of the: (i) New ABL
                     Credit Facility; (ii) New First Out Term Loan; (iii) New Second Out Term
                     Loan; (iv) Reorganized syncreon Equity; and (v) Warrants (each as defined
                     herein).

New ABL Credit       The “New ABL Credit Facility” means an asset based revolving credit facility
Facility             with aggregate principal commitments of not less than $135.0 million to be
                     entered into on the Restructuring Effective Date, which shall be documented
                     under the “New ABL Credit Facility Agreement,” which shall provide,
                     among other things, that:
                            obligors on the New ABL Credit Facility shall be selected by the
                             Company, the lender(s) under the New ABL Credit Facility, and the
                             Majority Participating Lenders (each acting reasonably), in
                             consultation with the Majority Participating Noteholders (the “ABL
                             Obligors”); and
                            the New ABL Credit Facility shall be secured by (a) a first priority lien
                             on accounts receivable and related current assets (the “ABL Priority
                             Collateral”) and (b) a second priority lien on the Term Loan Priority
                             Collateral (as defined herein), in each case subject to customary
                             exceptions and exclusions and an intercreditor agreement.
                     The Company shall solicit proposals from third party arrangers of asset-based
                     revolving credit facilities which shall be shared with the Advisers and the New
                     ABL Credit Facility shall be based on market terms and conditions including
                     with respect to tenor and interest rate.
                     The “New First Out Term Loan” means new “first out” term loans in an
New First Out Term
                     aggregate amount not to exceed the New Money Commitment (as defined
Loan
                     herein) (i.e., subject to the terms of this Restructuring Term Sheet,
                     $125.5 million).
                     The New First Out Term Loan shall be documented under the “New Term
                     Loan Facility Agreement”, which shall provide, among other things, that:
                            obligors on the New First Out Term Loan shall be selected by the
                             Company and the Majority Participating Lenders (each acting
                             reasonably), in consultation with the Majority Participating
                             Noteholders (collectively, the “Term Loan Obligors”);


                                               60
   Case 19-11702-BLS      Doc 4-5         Filed 07/30/19      Page 64 of 77




Term                                         Description
                 the portion of the New Money Commitment that does not include
                  (x) the Existing Liquidity Loans and (y) the Initial Additional Liquidity
                  Draw shall be issued with 5.0% OID (the “New Term Loan OID”);
                 the New First Out Term Loan shall be secured by (i) a second priority
                  lien (junior only to the New ABL Credit Facility) on the ABL Priority
                  Collateral, which second priority lien shall be pari passu with the
                  corresponding lien in respect of the New Second Out Term Loan and
                  (ii) a first priority lien with respect to all other assets of the Term Loan
                  Obligors (such other collateral, excluding for the avoidance of doubt
                  the ABL Priority Collateral, the “Term Loan Priority Collateral” and
                  the Term Loan Priority Collateral together with the ABL Priority
                  Collateral, the “Collateral”), senior to the New ABL Credit Facility,
                  which first priority lien shall be pari passu with the corresponding lien
                  in respect of the New Second Out Term Loan, in each case subject to
                  customary exceptions and exclusions;
                 obligations under the New First Out Term Loan shall rank pari passu
                  in right of payment with the New Second Out Term Loan but shall be
                  paid in full from the proceeds of the Collateral before obligations under
                  the New Second Out Term Loan are paid from proceeds of the
                  Collateral pursuant to a waterfall provision (the “First Out Waterfall
                  Provision”);
                 the New First Out Term Loan shall mature 5 years after the
                  Restructuring Effective Date, subject to a 90 day springing maturity
                  ahead of all material secured debt other than the New ABL Credit
                  Facility;
                 the New First Out Term Loan shall bear interest at L+500 bps with a
                  1% LIBOR floor, payable at the end of the relevant interest period but
                  not less frequently than every three (3) months;
                 the New First Out Term Loan shall be amortized at 1.0% per annum in
                  quarterly installments;
                 the New First Out Term Loan shall benefit from call protection at NC-
                  1, 102, 101 and shall be callable at par anytime thereafter;
                 the New First Out Term Loan shall contain financial covenants
                  specifying: (i) a maximum total net leverage ratio as of the end of any
                  fiscal quarter at an initial level and step downs to be agreed, which shall
                  be tested at the end of each fiscal quarter with the first such test to occur
                  at the end of the first full quarter following the Restructuring Effective
                  Date (e.g., if Restructuring Effective Date occurs on September 15, first
                  test on December 31; and (ii) minimum liquidity of not less than an
                  amount to be agreed (with liquidity including all cash, including any
                  “trapped cash” and availability under the New ABL Credit Facility);
                 the New First Out Term Loan shall contain customary mandatory
                  prepayment events for financings of this type, including, without
                  limitation, (i) prepayments from proceeds of asset sales and non-


                                     61
          Case 19-11702-BLS     Doc 4-5         Filed 07/30/19     Page 65 of 77




      Term                                         Description
                         permitted debt, and (ii) an excess cash flow sweep starting in the fiscal
                         year 2020;
                        standard and customary conditions precedent;
                        standard and customary reporting requirements; and
                        the Company shall use commercially reasonable efforts to obtain one
                         corporate family rating and one facility rating of the New First Out
                         Term Loan from either Moody’s or S&P prior to the Restructuring
                         Effective Date, and shall use commercially reasonable efforts to
                         maintain such ratings (but not any specific rating) thereafter.

New Second Out    The “New Second Out Term Loan” means a new “second out” term loan
Term Loan         entered into on the Restructuring Effective Date, which shall be documented
                  under the New Term Loan Facility Agreement, which shall provide, among
                  other things, that:
                        obligors on the New Second Out Term Loan shall be the Term Loan
                         Obligors;
                        the New Second Out Term Loan shall be issued in the face amount of
                         $225.0 million (the “New Second Out Term Loan Amount”);
                        interest shall be payable at L+600 with a 1% LIBOR floor, payable at
                         the end of the relevant interest period but not less frequently than every
                         three (3) months, subject to 4 PIK elections which may be exercised by
                         the Company in its sole discretion;
                        mature 5.5 years from the Restructuring Effective Date;
                        no scheduled amortization;
                        the New Second Out Term Loan shall be secured by (i) a first priority
                         lien on the Term Loan Priority Collateral, senior to the New ABL
                         Credit Facility, which first priority lien shall be pari passu with the
                         corresponding lien in respect of the New First Out Term Loan and (ii) a
                         second priority lien (junior only to the New ABL Credit Facility) on
                         the ABL Priority Collateral, which second priority lien shall be pari
                         passu with the corresponding lien in respect of the New First Out Term
                         Loan, in each case subject to customary exceptions and exclusions;
                        the New Term Loan Facility Agreement shall contain the First Out
                         Waterfall Provision;
                        the New Second Out Term Loan shall benefit from call protection at
                         102, 101 and shall be callable at par at any time thereafter;
                        the New Second Out Term Loan shall contain a stepped back
                         Maximum Total Net Leverage Ratio and Minimum Liquidity Covenant
                         when compared with the corresponding New First Out Term Loan
                         financial covenant levels;
                        the New Second Out Term Loan shall contain the same mandatory
                         prepayment events as the New First Out Term Loan, with such

                                           62
           Case 19-11702-BLS       Doc 4-5        Filed 07/30/19     Page 66 of 77




       Term                                          Description
                           mandatory prepayments to be subject to the First Out Waterfall
                           Provision;
                          standard and customary conditions precedent;
                          standard and customary reporting requirements; and
                          the Company shall use commercially reasonable efforts to obtain one
                           corporate family rating and one facility rating of the New Second Out
                           Term Loan from either Moody’s or S&P prior to the Restructuring
                           Effective Date, and shall use commercially reasonable efforts to
                           maintain such ratings (but not any specific rating) thereafter.

Reorganized        “Reorganized syncreon Equity” means, upon the occurrence of the
syncreon Equity    Restructuring Effective Date, the shares of new equity interests in the
                   Company, its successor entity formed in connection with the Restructuring, or
                   such other entity as reasonably agreed in accordance with the RSA (the issuer
                   of Reorganized syncreon Equity, “Reorganized syncreon”).

Warrants           “Warrants” means warrants representing the right to acquire 10.0% of the
                   Reorganized syncreon Equity outstanding immediately after the Restructuring
                   Effective Date, subject to dilution by the MEIP and subject to adjustment
                   described below (the “Warrant Shares”), which shall be documented under
                   the “Warrants Agreement,” which shall provide, among other things, that:
                          the issuer of the Warrants shall be the same entity that issues the
                           Reorganized syncreon Equity;
                          the Warrants shall be exercisable at any time, either in full or from time
                           to time in part, from the date of issuance until the Expiration Date (as
                           defined herein). The exercise price per share of Reorganized syncreon
                           Equity shall be based on a total equity value as of the date immediately
                           prior to the Restructuring Effective Date reflecting a full recovery on
                           the claims in respect of the Secured Loans and accrued interest thereon
                           at the values set forth on the table attached hereto as Exhibit 1. Holders
                           of the Warrants may elect to exercise the Warrants on a cash or net-
                           issue basis;
                          the Warrants shall expire, if unexercised, on the date that is the fifth
                           anniversary of the Restructuring Effective Date (the “Expiration
                           Date”);
                          the exercise price and the number of Warrant Shares issuable upon
                           exercise of the Warrants shall be subject to the following customary
                           anti-dilution provisions for securities of this type: stock dividends,
                           stock splits or combinations, below market warrants, rights or options
                           (other than any issuance made in connection with any management
                           incentive plan, including the MEIP), distributions of assets and
                           securities, and cash dividends;
                               o   in the case of a merger, combination, consolidation, statutory
                                   share exchange, sale of all or substantially all assets or other


                                             63
   Case 19-11702-BLS      Doc 4-5        Filed 07/30/19    Page 67 of 77




Term                                        Description
                          similar event in which the Reorganized syncreon Equity is
                          changed or exchanged into the right to receive securities or
                          other property or assets, then at the effective time of such
                          transaction, the right to exercise the Warrants will be changed
                          into a right to purchase the type and amount of securities or
                          other property or assets that a warrantholder would have been
                          entitled to purchase had the warrantholder owned a number of
                          shares of Reorganized syncreon Equity immediately prior to
                          such transaction equal to the number of shares of Reorganized
                          syncreon Equity the warrantholder would have received if the
                          Warrant was exercised immediately prior to such transaction
                          (based on the then existing exercise price); and
                      o   the Warrants shall not have Black-Scholes protection;
                 standard issuer and warrantholder representations and warranties for
                  securities of this type;
                 upon exercise of the Warrants, the Warrant Shares shall be entitled to
                  the registration rights provided for in the New Shareholders’
                  Agreement (as defined herein);
                 until exercised, holders of the Warrants shall not have any voting rights
                  or board representation rights. Upon exercise of the Warrants, holders
                  of the Warrant Shares shall have the same rights as holders of
                  Reorganized syncreon Equity;
                 subject to compliance with applicable securities laws and the New
                  Shareholders’ Agreement, the Warrants and the Warrant Shares shall
                  be freely transferable by any holder thereof to the extent such holder
                  could transfer the Warrant Shares upon exercise thereof; and
                 upon exercise of the Warrants, the Warrant Shares shall be subject to,
                  and the warrantholders shall become party to, the New Shareholders’
                  Agreement.




                                    64
         Case 19-11702-BLS        Doc 4-5        Filed 07/30/19     Page 68 of 77




      Term                                          Description

New Money         The “New Money Commitment” means the commitment to loan an amount
Commitment; New   equal to the sum of (i) the aggregate principal amount of Liquidity Facility Debt
Money Backstop;   (inclusive of the Additional Liquidity Facility Amount) as of ten days prior to
New Money         the Restructuring Effective Date (or such other date as may be agreed upon by
Syndication       the Company and the Majority Participating Lenders (each acting reasonably))
                  (the “Converted Liquidity Facility Debt”) (which Converted Liquidity
                  Facility Debt shall be converted to New First Out Term Loans) and (ii) an
                  amount in cash equal to $125.5 million, minus (1) the amount of the Converted
                  Liquidity Facility Debt and (2) the New Term Loan OID.
                  The New Money Commitment shall be backstopped (the “New Money
                  Backstop”) by the New Money Backstop Parties (as defined herein) in
                  accordance with the backstop allocations set forth in the Backstop Agreement
                  in exchange for a pro rata share of 5.0% of the Reorganized syncreon Equity,
                  subject to dilution by the Warrants and the MEIP, in consideration for, among
                  other things, the New Money Backstop, entering into the Liquidity Facility
                  Agreement, and making the Additional Liquidity Facility Amount available
                  (the “New Money Backstop Payment”).
                  The administrative agent for the New First Out Term Loan, or another fronting
                  bank acceptable to the Ad Hoc Group, shall season the loans in respect of the
                  New First Out Term Loan for certain members of the Ad Hoc Group that
                  request such seasoning.
                  The Pledged Incremental Coupon Loans shall be included in the calculation of
                  the New Money Backstop allocations, the Liquidity Loan Amendment
                  Payment, and the Liquidity Loan Forbearance Payment as if such Pledged
                  Incremental Coupon Loans were owned by the Revolving Lenders.
                  “New Money Backstop Party” means a member of the Ad Hoc Group that
                  agrees to provide the New Money Backstop.
                  All PCF Lenders shall be given the opportunity to participate in the New Money
                  Commitment (but excluding, for the avoidance of doubt, any amounts in respect
                  of the Existing Liquidity Loans and the Initial Additional Liquidity Draw) (each
                  such PCF Lender, a “New Money Participating Lender”) on a pro rata basis
                  (calculated as the proportion of (i) the principal amount of PCF Debt held by
                  such New Money Participating Lender to (ii) the aggregate principal amount of
                  PCF Debt held by each of the New Money Participating Lenders, including the
                  New Money Backstop Parties), provided that a PCF Lender must deliver (x) to
                  the extent such PCF Lender is not already a Participating PCF Lender, an
                  Accession Deed and (y) a validly completed election form (together with all
                  necessary “know your customer” requirements) by the record date for voting
                  purposes under the Schemes (the “Scheme Record Date”). For the avoidance
                  of doubt, any PCF Lenders that are not New Money Backstop Parties shall not
                  receive the New Money Backstop Payment.




                                            65
            Case 19-11702-BLS        Doc 4-5        Filed 07/30/19   Page 69 of 77




        Term                                           Description

                              Treatment of Claims & Interests

Liquidity Facility   On and from the Restructuring Effective Date, the Liquidity Facility
Debt                 Agreement shall be terminated, or amended and restated, and the outstanding
                     principal amount of the Liquidity Facility Debt shall be converted at par into
                     outstanding principal of term loans under the New First Out Term Loan.
                     Interest on the Liquidity Facility Debt (including the Additional Liquidity
                     Facility Amount) shall be paid in full in cash on the Restructuring Effective
                     Date.

PCF Debt             On and from the Restructuring Effective Date, the Parent Credit Facility shall
                     be terminated and:
                       (i)    a principal amount of the PCF Debt in an amount equal to the New
                              Second Out Term Loan Amount shall be converted at par into term
                              loans under the New Second Out Term Loan pursuant to the New Term
                              Loan Facility Agreement; and
                       (ii)   the remainder of the outstanding principal amount of the PCF Debt,
                              and any unpaid and accrued interest thereon, shall be converted into
                              80.0% of the Reorganized syncreon Equity, subject to dilution by the
                              Warrants and the MEIP
                     (collectively, the “Secured Loan Distribution”), in each case on a pro rata
                     basis across the PCF Lenders by reference to the principal amount of their PCF
                     Debt as of the Scheme Record Date.
                     Notwithstanding the foregoing, for the avoidance of doubt:
                         1. the Secured Loan Distribution that is distributable on account of the
                            Pledged Incremental Coupon Loans shall be distributed to the
                            Revolving Lenders on a pro rata basis on the Restructuring Effective
                            Date; and
                         2. in addition to the Secured Loan Distribution, the holders of Revolving
                            Loans shall receive their pro rata share of the CayCo Cash Collateral
                            on the Restructuring Effective Date.
                     For the avoidance of doubt, the PCF Debt beneficially owned or controlled by
                     any Shareholder Party shall be treated no more, or less, favorably than PCF
                     Debt beneficially owned or controlled by entities other than the Shareholder
                     Parties.
                     In addition to the foregoing, in accordance with the RSA, each PCF Lender that
                     is a Timely Participating PCF Lender (which for the avoidance of doubt shall
                     include the Shareholder Parties in their capacity as PCF Lenders to the extent
                     they otherwise satisfy the conditions to being a Timely Participating PCF
                     Lender) shall receive 5.5% of the Reorganized syncreon Equity (the “PCF
                     Lender Lock-up Payment”) on a pro rata basis across the Timely Participating
                     PCF Lenders by reference to the principal amount of their respective PCF Debt
                     as of the Lock-up Deadline, subject to dilution by the Warrants and the MEIP.


                                               66
           Case 19-11702-BLS         Doc 4-5        Filed 07/30/19    Page 70 of 77




        Term                                           Description

Notes                On and from the Restructuring Effective Date, the Notes Indenture shall be
                     terminated, the Notes shall be cancelled and the principal amount of the Notes,
                     and any unpaid and accrued interest thereon, shall be converted into:
                       (i)    4.5% of Reorganized syncreon Equity, subject to dilution by the
                              Warrants and the MEIP; and
                       (ii)   the Warrants,
                     in each case on a pro rata basis across the Noteholders by reference to the
                     principal amount of their respective Notes as of the Scheme Record Date.
                     In addition to the foregoing, in accordance with the RSA, each Noteholder that
                     is a Timely Participating Noteholder shall receive 2.5% of the Reorganized
                     syncreon Equity (the “Noteholder Lock-up Payment”) on a pro rata basis
                     across the Timely Participating Noteholders by reference to the principal
                     amount of their respective Notes as of the Lock-up Deadline, subject to dilution
                     by the Warrants and the MEIP.

Existing OpCo        On and from the Restructuring Effective Date, the Existing OpCo Interests will
Interests            be transferred and/or cancelled in accordance with the Steps Plan, with no
                     recovery on account thereof for the holders thereof.

Trade and Other      “Trade and Other Unsecured Claims” means all general unsecured claims
Unsecured Claims     against the Company Parties, excluding claims arising under or in connection
                     with the Notes.
                     Trade and Other Unsecured Claims shall be unimpaired.
                     Each of the Shareholder Parties shall waive any and all Trade and Other
                     Unsecured Claims such party may have (including any and all management or
                     other service fees owed to them by any member of the Group under contract or
                     otherwise) except for claims based on the PCF Debt and the Notes held by such
                     Shareholder Party, which shall be treated as set forth herein.

Liquidating Debtor   The Steps Plan may provide for a liquidation of syncreon Technology
                     (America) Inc., including pursuant to a proceeding undertaken pursuant to
                     chapter 11 or chapter 7 of the Bankruptcy Code.

                                      Additional Terms

Tax Attributes       To the extent possible, the Restructuring will be structured so as to obtain a
                     reasonably beneficial structure for the reorganized Company and its post-
                     Restructuring equity holders, in accordance with, and subject to, the RSA.

Indemnification      The Group’s indemnification obligations in place as of the Restructuring
Obligations          Effective Date, whether in the bylaws, certificates of incorporation or
                     formation, limited liability company agreements, other organizational or


                                               67
           Case 19-11702-BLS       Doc 4-5        Filed 07/30/19      Page 71 of 77




       Term                                          Description

                   formation documents, board resolutions, management or indemnification
                   agreements, employment contracts, or otherwise, for the directors and the
                   officers that are currently employed by, or serving on the board of directors of,
                   any member of the Group, as of the date immediately prior to the Restructuring
                   Effective Date, shall be unaffected by the Restructuring.

Releases           The documentation implementing the Restructuring (including the Scheme
and Exculpation    Documents, the Canadian Recognition Order, and the Chapter 15 Recognition
                   Order) (the “Implementation Documentation”) shall provide, effective as of
                   the Restructuring Effective Date, customary releases (including third party
                   releases) and exculpation provisions, in each case, to the fullest extent
                   permitted by law and effective as of the Restructuring Effective Date, for the
                   benefit of the Group, the Participating Creditors, the New Money Backstop
                   Parties, the New Money Participating Lenders, the Shareholder Parties and the
                   direct and indirect holders of equity interests in the Shareholder Parties and
                   each such entities’ respective current and former affiliates, and each such
                   entities’ and their affiliates’ current and former officers, managers, directors,
                   predecessors, successors, and assigns, subsidiaries, and each of their officers,
                   managers, directors, equity holders, principals, members, employees, agents,
                   managed accounts or funds, management companies, fund advisors, advisory
                   board members, financial advisors, partners, attorneys, accountants, investment
                   bankers, consultants, representatives, and other professionals, each in their
                   capacity as such (collectively, the “Released Parties”); provided, however,
                   that, notwithstanding anything in this Restructuring Term Sheet or the RSA,
                   any member of the Group, any Participating Creditor, any New Money
                   Backstop Party, any New Money Participating Lender and any direct holder of
                   equity in syncreon Global Holdings Limited will be a Released Party solely to
                   the extent that (a) it is a Party as of the Effective Time or becomes a Party after
                   the Effective Time pursuant to an Accession Deed and (b) either (i) it ceases to
                   be a Party by transferring all of its Locked-up Debt in accordance with the RSA
                   or (ii) it is a Party as of the Restructuring Effective Date.
                   Without limiting the foregoing, each of the Participating Creditors, the New
                   Money Backstop Parties, the New Money Participating Lenders, and
                   Shareholder Parties shall further release and be deemed to have released, as of
                   the Restructuring Effective Date, each member of the Group, the Participating
                   Creditors, the New Money Backstop Parties, the New Money Participating
                   Lenders, and the Shareholder Parties and Affiliates of the Shareholder Parties
                   with respect to any and all liability arising from or related to the Liquidity
                   Facility Debt, the PCF Debt, and the Notes (the releases and exculpation herein
                   collectively, the “Releases”).
                   As consideration for and a condition to the above releases for the Shareholder
                   Parties, each of the Shareholder Parties shall agree to waive any and all claims
                   against and rights to payment from the Group (including any and all
                   management or other service fees owed to them by any member of the Group
                   under contract or otherwise) except for claims based on the PCF Debt and the
                   Notes held by the Shareholder Parties, which shall be treated as set forth herein.



                                             68
            Case 19-11702-BLS         Doc 4-5         Filed 07/30/19     Page 72 of 77




       Term                                              Description

Fiduciary Duties      Notwithstanding anything to the contrary herein, nothing in this Restructuring
                      Term Sheet, the RSA, or any of the definitive documents implementing the
                      Restructuring shall require the Group, or any of their directors or officers, to
                      take or refrain from taking any action such person or entity believes is
                      reasonably required to comply with its or their fiduciary duties and/or
                      comparable liability concepts under applicable law, such as capital or liquidity
                      maintenance rules for upstream collateral.

Claims of the Group   Except as otherwise provided in this Restructuring Term Sheet, but without
                      limiting the Releases above, each Company Party shall retain all rights to
                      commence, maintain, and pursue any causes of action and all claims, defenses,
                      counterclaims, crossclaims, and rights in respect thereof, including affirmative
                      causes of action against parties with a relationship with such Company Party.
                      For the avoidance of doubt none of the Company Parties shall have any right
                      to pursue claims, suits, judgments, damages, demands, debts, rights, causes of
                      action, remedies, losses, and liabilities whatsoever, including any derivative
                      claims, asserted or assertable on behalf of any Company Party, whether known
                      or unknown, foreseen or unforeseen, liquidated or unliquidated, matured or
                      unmatured, contingent or fixed in law, equity or otherwise that the members of
                      the Group would have been legally entitled to assert against the Released
                      Parties in their own right or on behalf of a holder of any claim against or interest
                      in the company relating to or against any Company Party, the Restructuring,
                      including the restructuring of their claims against or interests in the Company
                      Parties, and the negotiation, formulation, preparation, or consummation of the
                      Restructuring.

Professional Fees     In accordance with, and subject to, the RSA, the Company shall pay, or cause
                      to be paid, all reasonable and documented fees and expenses of the Ad Hoc
                      Group Advisers, in each case in accordance with the terms of their applicable
                      engagement or reimbursement letters. For the avoidance of doubt, the
                      Implementation Documentation shall provide that any fees and expenses of the
                      Ad Hoc Group Advisers that are unpaid as of the Restructuring Effective Date
                      shall be paid on the Restructuring Effective Date.
                      In accordance with, and subject to, the RSA, the Company shall pay, or cause
                      to be paid, the HoldCo Group Parties’ reasonable and documented professional
                      fees incurred in connection with the Restructuring, limited to the fees and
                      expenses of (i) Simpson Thacher & Bartlett LLP, (ii) Houlihan Lokey Capital,
                      Inc., (iii) Akin Gump LLP, solely with respect to English law issues in
                      connection with the Schemes, and (iv) one local counsel in each of the
                      following jurisdictions: (a) Cayman Islands, (b) Delaware (United States), and
                      (c) Canada.
                      All such fees shall be invoiced to the Ad Hoc Group or one or more of the
                      HoldCo Group Parties, as applicable, and paid (or caused to be paid) by the
                      Company from the proceeds of the New Money Commitment. For the
                      avoidance of doubt, neither the Company nor any of its Affiliates shall pay, or



                                                 69
             Case 19-11702-BLS        Doc 4-5        Filed 07/30/19     Page 73 of 77




       Term                                             Description

                      cause to be paid, any professional fees not expressly set forth in the RSA or in
                      this Restructuring Term Sheet.

Limitations on        Except as specifically set forth herein, the Scheme Documents and in the MEIP
Equity                (with respect to the Reorganized syncreon Equity reserved for the MEIP in
                      accordance with the terms of this Restructuring Term Sheet) and the definitive
                      documentation with respect to the Warrants, the Scheme Documents shall not
                      provide for the issuance of any Reorganized syncreon Equity, any other classes
                      of common stock, preferred stock, warrants, options, restricted stock units, or
                      other instruments or securities exercisable or convertible into Reorganized
                      syncreon Equity.

                 Corporate Governance / Securities Registration Exemption

                      Up to 10.0% of the Reorganized syncreon Equity, on a fully diluted basis, shall
Management Equity
                      be reserved for issuance as awards pursuant to a management equity incentive
Incentive Plan; Key
                      plan (the “MEIP”) with the terms and conditions of the MEIP, the participants
Employee Retention
                      and the terms and conditions of any awards granted pursuant thereto (including,
Plan
                      without limitation, award amount and vesting) to be determined by the board
                      of directors of Reorganized syncreon (the “New Board”); provided, that in any
                      case not less than 4.0% of such Reorganized syncreon Equity shall be allocated
                      by the New Board as an initial grant on or before 60 days after the Restructuring
                      Effective Date; provided, further, that the compensation committee of the New
                      Board shall consult with the Chief Executive Officer with respect to the MEIP
                      and the awards granted thereunder.

                      In connection with the Restructuring, on the earlier of the (x) the Restructuring
                      Effective Date and (y) the first payroll date occurring in the ordinary course of
                      business on or after September 15, 2019, the Company will make supplement
                      payments under, and subject to the same conditions of, the existing key
                      employee retention plan in the aggregate amount of $984,552.20, with the
                      individual participants and awards with respect to such supplemental payments
                      subject to the reasonable consent of the Ad Hoc Group.

Governance            Corporate governance documents for the reorganized issuer of Reorganized
                      syncreon Equity, shall include a charter, bylaws, operating agreement,
                      shareholder agreement, and/or other organization documents, as applicable
                      (collectively, the “New Organizational Documents”) (including a
                      shareholders’ agreement, or other similar agreement, in either case, setting
                      forth the rights and obligations of the holders of the shares of the Reorganized
                      syncreon Equity upon the occurrence of the Restructuring Effective Date,
                      including customary registration rights in respect of Reorganized syncreon
                      Equity (the “New Shareholders’ Agreement”)), shall be agreed in accordance
                      with the RSA. The number and identity of the directors comprising the New
                      Board shall be determined by the Ad Hoc Group; provided, that the Chief
                      Executive Officer shall serve as a director on the New Board.



                                                70
Case 19-11702-BLS   Doc 4-5       Filed 07/30/19   Page 74 of 77



              *      *        *       *      *




                              71
Case 19-11702-BLS   Doc 4-5        Filed 07/30/19   Page 75 of 77



                        Exhibit 1

               Warrant Exercise Price Table




                              72
                    Case 19-11702-BLS             Doc 4-5   Filed 07/30/19   Page 76 of 77



Warrant Strike Price Calculation

NOTE WARRANTS STRIKE PRICE SCHEDULE | BASED ON EQUITY VALUES
$ in millions


  Emergence                                    Emergence                         Emergence
    Date           Strike                        Date       Strike                 Date       Strike
   7/31/2019         $545.2                     8/26/2019     $549.9              9/21/2019     $554.7
    8/1/2019          545.4                     8/27/2019      550.1              9/22/2019      554.8
    8/2/2019          545.6                     8/28/2019      550.3              9/23/2019      555.0
    8/3/2019          545.7                     8/29/2019      550.5              9/24/2019      555.2
    8/4/2019          545.9                     8/30/2019      550.7              9/25/2019      555.4
    8/5/2019          546.1                     8/31/2019      550.8              9/26/2019      555.6
    8/6/2019          546.3                      9/1/2019      551.0              9/27/2019      555.8
    8/7/2019          546.5                      9/2/2019      551.2              9/28/2019      555.9
    8/8/2019          546.7                      9/3/2019      551.4              9/29/2019      556.1
    8/9/2019          546.8                      9/4/2019      551.6              9/30/2019      556.3
   8/10/2019          547.0                      9/5/2019      551.7              10/1/2019      556.5
   8/11/2019          547.2                      9/6/2019      551.9              10/2/2019      556.7
   8/12/2019          547.4                      9/7/2019      552.1              10/3/2019      556.8
   8/13/2019          547.6                      9/8/2019      552.3              10/4/2019      557.0
   8/14/2019          547.7                      9/9/2019      552.5              10/5/2019      557.2
   8/15/2019          547.9                     9/10/2019      552.7              10/6/2019      557.4
   8/16/2019          548.1                     9/11/2019      552.8              10/7/2019      557.6
   8/17/2019          548.3                     9/12/2019      553.0              10/8/2019      557.8
   8/18/2019          548.5                     9/13/2019      553.2              10/9/2019      557.9
   8/19/2019          548.7                     9/14/2019      553.4             10/10/2019      558.1
   8/20/2019          548.8                     9/15/2019      553.6             10/11/2019      558.3
   8/21/2019          549.0                     9/16/2019      553.8             10/12/2019      558.5
   8/22/2019          549.2                     9/17/2019      553.9             10/13/2019      558.7
   8/23/2019          549.4                     9/18/2019      554.1             10/14/2019      558.8
   8/24/2019          549.6                     9/19/2019      554.3             10/15/2019      559.0
   8/25/2019          549.7                     9/20/2019      554.5



Note: Does not include all possible emergence dates.
Case 19-11702-BLS   Doc 4-5    Filed 07/30/19        Page 77 of 77




           [Signature Pages Intentionally Omitted]
